Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 1 of
                                      109




                         EXHIBIT A
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 2 of
                                      109


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                                      CASE NO. 16-CV-80170-KAM
                                          Marra/Matthewman

  HARBOURSIDE PLACE, LLC, a
  Delaware limited   liability
  company,

         Plaintiff,

  v.

  TOWN OF JUPITER, FLORIDA, a
  Florida municipal corporation,
  JUPITER             COMMUNITY
  REDEVELOPMENT AGENCY, a
  dependent special district of the
  Town of Jupiter, Florida,

         Defendants.
                                           /



   THIRD SUPPLEMENTAL COMPLAINT FOR RELIEF UNDER 42 U.S.C. § 1983, FOR
         DECLARATORY AND INJUNCTIVE RELIEF, AND FOR DAMAGES

         Plaintiff, HARBOURSIDE PLACE, LLC (“HARBOURSIDE”), sues Defendants,

  TOWN        OF      JUPITER,       FLORIDA          (“TOWN”)         and      JUPITER           COMMUNITY

  REDEVELOPMENT AGENCY (the “CRA”), and alleges:

                          THE PARTIES, JURISDICTION AND VENUE

         1.        Plaintiff, HARBOURSIDE is a Delaware limited liability company.

         2.        The TOWN is a Florida municipal corporation. The TOWN is located in Palm

  Beach County, Florida. The TOWN is governed by a body politic known as the Town Council.




                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 3 of
                                      109


         3.      The CRA is a dependent special district of the TOWN authorized by Chapter

  163, Part III, Florida Statutes. The CRA is governed by the CRA Commission, which is a public

  body corporate and politic, and which is comprised of the members of the Town Council.

          4.     This complaint alleges causes of action pursuant to 42 U.S.C. §1983 to enforce

   the First, Fourth, Fifth and Fourteenth Amendments to the U.S. Constitution, and to seek redress

   for the TOWN’s continuing unconstitutional acts which continue to harm HARBOURSIDE; for

   declaratory and injunctive relief, and for damages. This Court has jurisdiction over this cause

   and these parties pursuant to 28 U.S.C. §1331, 28 U.S.C. §1441 and 28 U.S.C. §2201.

         5.      HARBOURSIDE owns and operates “Harbourside Place,” which is located in

  the TOWN, along the Intracoastal Waterway just north of the Indiantown Road bridge. The

  TOWN promotes “Harbourside Place” as its primary entertainment center along the TOWN’s

  Riverwalk:

                “The Harbourside Place development, located north of the Indiantown
                Road bridge, has completed construction and celebrated its Grand
                Opening on December 4 - 6, 2014. Harbourside Place was designed to
                become the main “entertainment” component of the Riverwalk. The 179
                room Wyndham Grand Hotel, offices, retail, amphitheater, restaurants[,]
                public boat docks and public parking are now open.”
                [http://www.jupiter.fl.us/index.aspx?nid=227]

         6.      Harbourside Place [http://harboursideplace.com] comprises approximately 11

  acres, and includes approximately 43,164 square feet of retail space leased to several tenants

  including Tommy Bahama, Chico’s, White House/Black Market, Pink Princess, Francesca’s,

  Venetian Nail Spa and Native Visions Gallery; eight restaurants (for example, The Woods

  Jupiter, Deep Blu Seafood Grille, Bravo! Cucina Italiana, Too Bizarre, Calaveras Cantina and

  Burger Fi) comprising approximately 31,415 square feet; a 179-room Four Star Wyndham Grand

                                                        -2-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 4 of
                                      109


  hotel and conference center, multi-level parking structures, approximately 62,405 square feet of

  office space and open public spaces including an outdoor amphitheater, a public marina and the

  TOWN’s Riverwalk, creating a family-friendly, upscale environment for residents in or around

  the Town of Jupiter, and business or social visitors as well.

         7.       The TOWN’s Riverwalk is a 2.5-mile pedestrian walkway adjacent to the

  Intracoastal Waterway that provides access to residents and visitors to Harbourside Place as the

  TOWN’s entertainment district.

         8.       Harbourside Place was developed as an EB-5 regional center through which over

  200 foreign investors contributed at least $500,000 each under EB-5 program requirements to

  assist in financing Harbourside Place’s development. The TOWN sent its Finance Director,

  Michael Villela, to China in Fall 2011 and Summer 2012 to market the vision of Harbourside.

         9.       Venue is proper in this Court because: (a) the TOWN is located in Palm Beach

  County, Florida; (b) this complaint alleges causes of action based upon actions and events that

  have occurred, and that continue to occur, in Palm Beach County, Florida; and (c) the property

  and businesses that are the subject of the causes of actions set forth in this complaint are located

  and are being conducted in Palm Beach County, Florida.

         10.      Harbourside Place is located along the Intracoastal Waterway, which separates it

  from the nearest residential neighborhood by approximately 600 feet.

         11.      Harbourside Place is located in the US-1 / Intracoastal Waterway Corridor

  zoning district and is included in the US 1/WCE Waterway Commercial & Entertainment

  subdistrict, according to the TOWN’s 2015 Zoning Map. Harbourside Place includes an outdoor

  amphitheater and stage (the “Amphitheater”) for musical performances, entertainment and other

                                                        -3-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 5 of
                                      109


  community events. As it was conceived, the development of Harbourside Place contemplated

  regular events and musical performances at the Amphitheater that would drive support for the

  businesses located in Harbourside Place.

          12.    Harbourside Place is across the intracoastal waterway from a residential

   community called Water’s Edge Estates, which is zoned R3 Residential, Limited Multi-Family

   (“R3”). The Code describes the intent of R3 zoning as follows:

         The R-3 limited multifamily residential district is composed of certain higher
         density residential areas plus additional open area where it is likely and desirable
         to extend such type of development. Due to the higher than average
         concentrations of persons or vehicles, these districts are situated where they are
         well served by public and commercial services and have convenient access to
         thoroughfares and collector streets. Site area requirements are graduated to reflect
         the relative need for open space of the various types of buildings based on
         expected parking and population density.

   §27-496(a), Code. Notwithstanding this intent, Water’s Edge Estates was developed as 20 lots

   for single family homes. Fourteen of those 20 lots are located directly on the Intracoastal

   Waterway, and are referred to herein as “Water’s Edge.”                     The distance between the

   Amphitheater and the individual lots in Water’s Edge ranges between 630 ft. and 737 ft.

          13.    The Intracoastal Waterway, which separates Harbourside Place and Water’s

   Edge, is currently unregulated with respect to sound levels, except that vessel operators with

   internal combustion engines must use muffling devices to muffle noise from the exhaust in a

   reasonable manner.       The TOWN has no authority to regulate noise from such activities

   occurring on the Intracoastal Waterway between Harbourside Place and Water’s Edge. See

   §327.65(2), Fla. Stat.     Palm Beach County is given such authority by statute, but even the

   County’s authority is limited to enacting an ordinance that makes the maximum sound level 90


                                                        -4-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 6 of
                                      109


   dB(A) at a distance of 50 feet from the vessel. See id. The County has not adopted such an

   ordinance. As a result, sounds produced from motorized vessels may and frequently do impact

   Water’s Edge at levels far above any sound level limitations in the TOWN’s Code of

   Ordinances.

          14.     Water’s Edge is also close to the Florida East Coast Railways railroad line to the

   West. As a result, sounds produced by trains on that railroad line also frequently exceed any

   sound level limitations in the TOWN’s Code of Ordinances.

          15.     The TOWN approved the development of Harbourside Place as a planned unit

   development or “PUD”.         The Harbourside Planned Unit Development was first approved

   through the adoption of Ordinance 14-08 (“Ord. 14-08”) on December 2, 2008. The TOWN

   later adopted Ordinance 44-10 (“Ord. 44-10”), which amended Ord. 14-08, and Ordinance 1-13

   (“Ord. 1-13”), which amended Ord. 14-08 and 44-10. Collectively, Ord. 14-08, Ord. 44-10 and

   Ord. 1-13 are referred to herein as the “Harbourside PUD,” and are attached hereto as

   Composite Exhibit “1”.

         16.      The TOWN approved the Harbourside Place site plan through the adoption of

  Resolution 25-08 (“Res. 25-08”). The Harbourside Place site plan was subsequently amended

  through the adoption of Resolution 4-10 (“Res. 4-10”), Resolution 2-13 (“Res. 2-13”) and

  Resolution 83-13. Collectively, Res. 25-08, Res. 4-10, Res. 2-13 and Res. 83-13 are referred to

  herein as the “Site Plan,” and are attached hereto as Composite Exhibit “2”.

         17.      The Harbourside PUD and Site Plan, including each amendment thereto, were

  reviewed and approved by the Town Council at publicly noticed meetings. Each time they were

  reviewed and approved, the public had a right to object.

                                                        -5-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 7 of
                                      109


         18.      Under the Harbourside PUD and Site Plan, HARBOURSIDE was entitled to

  obtain certificates of occupancy for the developed areas on its property, upon demonstrating that

  the Amphitheater could be operated while complying with the TOWN’s sound level regulations.

  Under the Harbourside PUD and Site Plan, the TOWN specifically referred to Harbourside as an

  “Outdoor Venue”. The TOWN on October 1, 2014 issued permanent certificates of occupancy

  for Harbourside Place including its outdoor amphitheater (attached hereto as Composite

  Exhibit “3”).

         19.      On or about February 9, 2011, the CRA and Jupiter Waterways, LLC entered

  into an Economic Development Incentive Agreement (the “CRA Agreement”), a copy of which

  is attached hereto as Exhibit “4”. HARBOURSIDE currently holds all rights and obligations

  under the CRA Agreement that were previously held by Jupiter Waterways, LLC.

         20.      During the Site Plan approval process, the Town Council directed

  HARBOURSIDE to construct the Amphitheater at which live music and other entertainment

  events would be regularly provided to the public for free, as part of the TOWN’s desire to make

  HARBOURSIDE the main entertainment venue of the TOWN’s Riverwalk. These regular

  events and musical performances would be exempt from special permitting requirements under

  Chapter 27, Art. IV (the “Special Permitting Ordinance”) of the TOWN’s Code of Ordinances

  (the “Code”), but subject to Chapter 13, Art. IV (the “Sound Ordinance”) of the Code.

          21.     Consistent with the requirements of the Harbourside PUD and Site Plan,

   HARBOURSIDE in fact designed and constructed Harbourside Place at a cost of close to

   $200,000,000.00; the erection of the Amphitheater, and the purchase and installation of

   extensive sound amplification, attenuation and mitigation equipment and features for its regular

                                                        -6-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 8 of
                                      109


   use, cost Harbourside in excess of $1.5 million, exclusive of Harbourside’s recurring cost of

   operations including the events regularly presented at the Amphitheater. The Amphitheater is

   situated on an otherwise-developable, income producing portion of Harbourside Place.

          22.     Since opening to the public, HARBOURSIDE has presented free live music and

   other events at its Amphitheater, including weekend musical and holiday events, as well as

   community events during which no amplified music was played. HARBOURSIDE has

   expended more than $700,000.00 to present those events to the public for free, as required by

   the Harbourside PUD and Site Plan. In addition, for a substantial period before and after

   opening to the public, and to date, HARBOURSIDE has invested in excess of $544,000.00 in

   sound amplification, attenuation and mitigation equipment and features, as well as physical

   improvements to the Amphitheater, at the direction of the TOWN and its sound consultant in an

   effort to satisfy the TOWN’s appetite to impose more and more conditions and prior restraints

   on HARBOURSIDE’s events at the Amphitheater. HARBOURSIDE’s expenditure of these

   funds provides a tangible public benefit at no cost to the TOWN or to its residents or visitors

   attending these events at Harbourside Place.

          23.     Consistent with its opening to the public in 2014, HARBOURSIDE began

   leasing retail space at Harbourside Place to retailers and restaurants, including for instance, The

   Woods Jupiter, Bravo! Cucina Italiana, Calaveras Cantina, Burger Fi, Tommy Bahama and

   White House Black Market, and operating The Wyndham Grand Hotel. These and other tenants

   reasonably expected (as did HARBOURSIDE when investing millions of dollars into

   Harbourside Place) that HARBOURSIDE’s outdoor venue would be regularly used to present

   public entertainment programs which would attract consumers to Harbourside Place generally,

                                                        -7-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 9 of
                                      109


   and to their restaurants and retail stores specifically. Upon information and belief,

   HARBOURSIDE’s tenants contemplated the free musical and other events scheduled for the

   Amphitheater, and the benefits that their businesses would reap by the customer traffic created

   by those events, when deciding to open their businesses at HARBOURSIDE.

          24.     HARBOURSIDE has complied with the requirements under the Harbourside

   PUD and Site Plan, particularly concerning its right as an “outdoor venue” under the Sound

   Ordinance. Among other things, HARBOURSIDE has presented reports and analyses

   establishing that HARBOURSIDE is able to hold events using exterior amplified sound

   equipment while maintaining compliance with the Sound Ordinance, which reports and analyses

   were accepted by the TOWN’s technical staff.

              HARBOURSIDE PLACE WAS DEVELOPED WITH THE
         UNDERSTANDING THAT THE TOWN’S SOUND ORDINANCE WOULD
          PROVIDE THE SOUND STANDARDS APPLICABLE TO AMPLIFIED
                      SOUND FROM ITS AMPHITHEATER

         25.      HARBOURSIDE developed the Amphitheater with the understanding that the

  regulations that would be applicable to the sound impacts of its operation are those set forth in

  the Sound Ordinance.

         26.      The TOWN’s Sound Ordinance prescribes the standards by which exterior

  sounds created by any property owner should be measured at a receiving property, and the

  calculations required to determine whether the exterior sounds at the receiving property exceed

  the prescribed sound ceilings.

         27.      The Sound Ordinance sets standards for acceptable levels of exterior sounds

  created throughout various zones within the Town. These standards are expressed as allowable

  maximum decibel levels. Section 13-125(a) of the Sound Ordinance provides, in pertinent part:
                                                        -8-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 10 of
                                      109


          Sec. 13-125. - Exterior sound standards.

          (a)    The following sound standards, as expressed by the equivalent continuous
          sound level (Leq), unless otherwise specifically indicated, shall apply to all
          property with a designated sound zone:

           Table 1:
           Allowable exterior sound levels per sound zone

                          Daytime Sound Level (7:00 a.m. to            Nighttime Sound Level (10:00 p.m.
          Zone
                                    10:00 p.m.)                                   to 7:00 a.m.)
    Residential sound
                                       Leq 55 dB(A)                                 Leq 45 dB(A)
          zone
    Mixed use sound
                                       Leq 60 dB(A)                                 Leq 50 dB(A)
         zone
    Commercial sound
                                       Leq 65 dB(A)                                 Leq 55 dB(A)
        zone
     Industrial sound
                                       Leq 70 dB(A)                                 Leq 60 dB(A)
          zone


          Table 2:
          Allowable exterior sound levels per sound zone for outdoor venues approved with
          extended hours

                      Daytime Sound Level Transitional Nighttime Sound Nighttime Sound Level
        Zone           (7:00 a.m. to 11:00 Level (11:00 p.m. to 12:00    (12:00 a.m. to 7:00
                              p.m.)                   a.m.)                     a.m.)
     Residential
                          Leq 55 dB(A)                    Leq 45 dB(A)                      Leq 45 dB(A)
     sound zone
     Mixed use
                          Leq 60 dB(A)                    Leq 50 dB(A)                      Leq 50 dB(A)
     sound zone
     Commercial
                          Leq 65 dB(A)                    Leq 55 dB(A)                      Leq 50 dB(A)
     sound zone
   Industrial sound
                          Leq 70 dB(A)                    Leq 60 dB(A)                      Leq 55 dB(A)
        zone




                                                         -9-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 11 of
                                      109


          28.       A violation of these exterior sound standards occurs if a sound emanating from a

   property within the Town, when measured on any other receiving property, persists over a

   specified period of time and at a specified level over and above the sound standards described in

   the Tables set forth in Section 13-125(a). More specifically, Section 13-125(b) of the Town’s

   Code provides:

          (b)     It is unlawful for any person at any location within the incorporated area
          of the Town to create any sound, or to allow the creation of any sound on property
          owned, leased, occupied or otherwise controlled by such person or business,
          which causes the sound level when measured on any other property, to exceed
          either of the following:

                 (1)    The sound standard plus Leq five dB(A) for no more than 7½
                 minutes in any 30-minute time period;

                 (2)    The sound standard plus Leq 10 dB(A) for no more than three
                 minutes in any 30-minute time period;

                 (3)     The sound standard plus Leq 15 dB(A) for no more than one minute
                 in any 30-minute time period; or

                 (4)    A maximum instantaneous sound level equal to the value of the
                 sound standard plus Leq 20 dB(A) for any period of time (measured using
                 A-weighted slow response).

          29.       The TOWN’s Sound Ordinance also requires “ambient sound levels” to be

   considered when evaluating if a violation of the sound ordinance has occurred:

          (c) If the ambient sound level exceeds the standard as noted in Table 1 and 2
          above, of the designated residential sound zones, the ambient sound level shall be
          considered the standard, but at no time shall a sound source exceeds the standard
          noted in section 13-125(b) at the property line.

          30.       If the receiving property borders a sound zone that is different than the sound

   zone in which the receiving property lies, Code Section 13-125(d) provides:

          the sound standard shall be the logarithmic dB(A) average of the standards from the
          respective sound zones. If an acoustically effective intervening wall or barrier exists

                                                         -10-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 12 of
                                      109


          between the sound source of concern and the sound-sensitive receiver(s), the effects of
          the wall must be determined. Otherwise, the sound measurements may be conducted
          along the vertical plane of the property boundary or anywhere else on the receiving
          property.

                    THE TOWN’S USE OF THE SPECIAL PERMITTING
                  PROCESS AS A MEANS OF EXERTING CONTROL OVER
                   MUSICAL PERFORMANCES AT THE AMPHITHEATER

          31.      Specifically, under the Sound Ordinance, the sound standard applicable at the

   border of two different sound zones is the logarithmic average of the standards for each sound

   zone. Harbourside Place is located in a commercial sound zone, which imposes a 60 dB(A)

   sound level standard, while Water’s Edge is located in a residential sound zone, which imposes a

   55 dB(A) sound level standard. The logarithmic average of those two sound level standards is

   58.2 dB(A), which is the sound standard measured at the receiving property line that should have

   been applied to musical performances and events at the Amphitheater under the Sound

   Ordinance.

          32.      The TOWN’s imposition of a more stringent standard through the Special Event

   Permits was another means by which the TOWN attempted to control the content of musical

   performances at Harbourside Place. Music contains peak sounds that cause the dB(A) of a

   musical performance to be higher than the baseline sound levels of the performance. The lower

   the dB(A) sound level standard over a three minute period, the greater the likelihood that certain

   peak sounds will cause the musical performance to exceed the standard. Musical genres like rap,

   hip-hop, heavy metal and rock contain greater contrast between peak sounds and baseline than

   other genres of music.




                                                        -11-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 13 of
                                      109


           33.    Condition No. 22 of the Harbourside PUD required HARBOURSIDE to “submit

    a special event and amphitheater events program detailing the number and types of routine

    events that will not require an individual special event permit….” The intent of this condition

    was to allow the TOWN the opportunity to plan for the public safety impacts of the

    programmed events, such as adequate police presence for crowd control during larger events.

           34.    The “Harbourside Events Programming Schedule, dated 09/03/10, revised on

    01/29/13, received and dated by the Department of Planning and Zoning on 01/31/13” was

    incorporated into the Harbourside PUD (the “Approved Event Program”). The Approved Event

    Program, which is attached hereto as Composite Exhibit “5”, reflected the schedule of events

    for calendar year 2015.

           35.    The Approved Event Program specifically referred to and recognized

    Harbourside as an “Outdoor Venue”. By issuing its Certificates of Occupancy concerning all

    aspects of to Harbourside Place including its outdoor amphitheater, the TOWN acknowledged

    Harbourside as a fully-compliant outdoor venue under the TOWN’s sound regulations. The

    TOWN under the Harbourside PUD and Site Plan directed Harbourside to present free public

    programming as an outdoor venue as intended by the TOWN and Harbourside, and Harbourside

    has consistently done so, even though the TOWN subsequent to its approval of the Harbourside

    PUD and Site Plan has refused to treat Harbourside as an outdoor venue under the TOWN’s

    sound regulations.

           36.    Pursuant to Condition 22 of the Harbourside PUD, HARBOURSIDE was not

    required to go through the special permitting process under the TOWN’s Code for any of the

    regularly-scheduled events at the Amphitheater on the Approved Event Program.

                                                        -12-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 14 of
                                      109


             37.   The Special Permitting Ordinance sets forth the special permitting process

    which, pursuant to the Harbourside PUD and Site Plan, applied only to certain irregular events

    planned at Harbourside Place, such as public events involving road closures and other traffic

    concerns, anticipation of an extraordinarily high number of attendees (such as events celebrating

    St. Patrick’s Day, Christmas Tree lighting, annual Boat Parade, Holiday Choir Sing-off, Cinco-

    de-Mayo, Memorial Day, July 4th and New Years’ Eve) and heightened safety concerns.

    Usually these special permitting situations would require additional police or paramedic staffing

    because of the expected increase in attendees as compared to regular events at Harbourside

    Place.

             38.   The TOWN was not empowered by the Harbourside PUD or Site Plan to dictate

   or restrain the content of performances occurring at the Amphitheater, including the types of

   musical instruments that could be used by artistic performers, or the types of music that could be

   performed.

             39.   In an effort to ensure Sound Ordinance compliance, the TOWN and

   HARBOURSIDE agreed to cooperate with each other relative to events to be held in the

   Amphitheater. This included testing various types of events and various pieces of equipment to

   insure attenuation of sound on receiving properties.                      The TOWN mandated that

   HARBOURSIDE use the special permitting process set forth in the Special Permitting Ordinance

   temporarily even for regularly-scheduled events on the Approved Event Program.

             40.   Throughout 2015, as it became apparent to HARBOURSIDE that the TOWN

   was using the special permitting process to control the content of musical performances at the

   Amphitheater and impose more restrictive sound requirements than were imposed on any other

                                                        -13-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 15 of
                                      109


   property in Jupiter, HARBOURSIDE requested that the TOWN stop using the special permitting

   process for events on the Approved Event Program. Despite the fact that the TOWN issued the

   Certificate of Occupancy for Harbourside Place with no conditions relating to the use of the

   Amphitheater, the TOWN refused and contended that the special permitting process was

   required because the TOWN had not certified the Amphitheater as an outdoor venue.

          41.      The TOWN’s special permitting process required HARBOURSIDE to pay

   permitting fees ranging from $100.00 to $400.00 per event for events that should not have

   required a special event permit. The TOWN also mandated that HARBOURSIDE hire the

   TOWN’s police personnel for event security and traffic control, at exorbitant cost to

   HARBOURSIDE. The TOWN charged HARBOURSIDE for significant sums for police

   presence, even though often officers were released from service during these events because such

   a large show of force was not actually required to protect visitors to Harbourside Place. The

   TOWN also required HARBOURSIDE to pay “administrative fees” on a per-officer basis during

   such events; those fees bore no rational basis to the services being provided by the TOWN and

   amounted to an unlawful tax targeted against HARBOURSIDE to increase its outlay of funds for

   both regularly-scheduled and truly special events.

          42.      The TOWN has wrongfully required Harbourside to obtain Special Event

   Permits for virtually every event held at the Amphitheater since its grand opening. The Special

   Permitting Ordinance required HARBOURSIDE to submit a Statement of Use for each

   performance at the Amphitheater, and §27-293(b) gave “the Town Manager, the Town

   Manager's designee, the Planning and Zoning Commission or the Town Council, as appropriate”

   authority to condition permit approval.

                                                        -14-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 16 of
                                      109


          43.      With regard to noise, the Special Permitting Ordinance states: “Noise limitations.

   Noise limitations more restrictive than the present code may be imposed for the benefit of

   surrounding uses.” §27-293(b)(2), Code.

          44.      After the TOWN and HARBOURSIDE began using the special permitting

   process, the TOWN began exercising control over the content of musical performances at the

   Amphitheater. On several different occasions when the special permitting process was being

   implemented at the beginning of 2015, the Town Manager, Andrew Lukasik (the “Town

   Manager”), the Director of Planning and Zoning, John Sickler (the “Director”), and the Assistant

   Director of Planning and Zoning, Stephanie Thoburn (the “Assistant Director”), each acting

   under color of law, warned HARBOURSIDE’s Nicholas Mastroianni III (“Mastroianni”) that the

   TOWN did not want musical performances at the Amphitheater to include rap, hip-hop, heavy

   metal and similar kinds of music.

          45.      The Town Manager, Director and Assistant Director intended and Mastroianni

   understood these warnings as meaning that the TOWN would cause problems for

   HARBOURSIDE if the types of music performed at the Amphitheater tended toward types the

   TOWN did not like.

           46.     As a result of the TOWN’s warnings regarding the types of music that it

    preferred, Mastroianni caused most of the Statements of Use submitted by HARBOURSIDE in

    pursuit of Special Event Permits to include a statement that the particular event would not

    include rap, hip-hop, heavy metal, rock, etc., unless the content of the performance was

    otherwise clear.



                                                        -15-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 17 of
                                      109


          47.      Each of the Special Event Permits issued by the TOWN incorporated

   HARBOURSIDE’s Statement of Use and conditioned issuance of the Special Event Permit on

   consistency of the musical performance with the Statement of Use:

          Except as provided by these conditions, the events shall be consistent with the
          representations made by the applicant as a part of its Application to the
          Department of Planning and Zoning as contained in the Department’s application
          file:
                 a)      Application
                 b)      Statement of Use
                 c)      Site Plan

   As a result, the Special Event Permits facially prohibited musical performances inconsistent with

   the applicable Statement of Use, including a prohibition of performances of rap, hip-hop, heavy

   metal, rock, etc.

          48.      On January 28, 2015, the TOWN issued a Special Event Permit to

   HARBOURSIDE for a “Free Concert” at the Amphitheater to be held on January 29, 2015 (the

   “1-29-2015 Special Event Permit”).

                  (a)         Condition #9 of the 1-29-2015 Special Event Permit stated that “[t]he

   decibel levels from the amplified music at the amphitheater shall not exceed 55Leq dB(A) with a

   three minute interval at the property line of any surrounding residentially zoned property.” This

   sound level limitation imposed through the Special Event Permit was more restrictive than the

   applicable standard under the Sound Ordinance.

                  (b)         Condition #16 of the 1-29-2015 Special Event Permit stated: “Town

   employees must have access on demand to the limiter when any sound is being amplified.”




                                                            -16-

                          O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                       t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 18 of
                                      109


                  (c)     Condition #17 of the 1-29-2015 Special Event Permit stated that “[a]

   report from the sound limiter shall be provided after the event upon the request of Town staff and

   a copy shall be provided to Peter Begovich by noon on Monday following the event.”

          49.      The requirements of Condition #16 and #17 of the 1-29-2015 Special Event

   Permit were included in nearly all Special Event Permits issued by the TOWN. These conditions

   required HARBOURSIDE to provide its private business records to the TOWN on demand and

   without probable cause or a warrant. These reporting conditions were not required under the

   TOWN’s Sound Ordinance. While the Harbourside PUD and Site Plan required Harbourside to

   install and use certain sound limiting equipment to self-monitor its compliance with the Town’s

   sound regulations, Harbourside was not required to provide its sound limiter reports to the

   TOWN under Harbourside PUD and Site Plan, subject to fines, physical arrests or other punitive

   measures or risks.

          50.      On February 11, 2015, the TOWN issued a Notice of Violation (the “2-11-2015

   NOV”) alleging violations by HARBOURSIDE of Conditions #9, #12 & #17 of the 1-29-2015

   Special Event Permit.       The 2-11-2015 NOV gave HARBOURSIDE notice of a hearing

   concerning those alleged violations before the TOWN’s Special Magistrate on March 11, 2015,

   and provided notice to HARBOURSIDE that the TOWN considered these violations irreparable

   and irreversible.

          51.      HARBOURSIDE did not violate the Sound Ordinance during the January 29,

   2015 “Free Concert” at the Amphitheater.




                                                        -17-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 19 of
                                      109


          52.        The TOWN also issued a Special Event Permit to HARBOURSIDE for a “Live

   Music on Sunday” at the Amphitheater to be held on February 15, 2015 (the “2-15-2015 Special

   Event Permit”).

                  (a)       Condition #12 of the 2-15-2015 Special Event Permit stated that “[t]he use

   of bass, drums and percussion instruments shall not be permitted.”

                  (b)       Condition #15 of the 2-15-2015 Special Event Permit again required

   HARBOURSIDE to provide reports from its sound limiter.

           53.       On February 19, 2015, the TOWN issued a Notice of Violation (the “2-19-15

    NOV”) claiming that HARBOURSIDE failed to comply with Conditions #12 and #15 of the 2-

    15-2015 Special Event Permit.. The TOWN also scheduled the 2-19-15 NOV for a hearing on

    March 11, 2015.

          54.        During the March 11, 2015 hearing, on behalf of the TOWN, the Town Attorney

   opined that the alleged violations were irreparable and irreversible:

          As to the irreversible issue that has been raised, it's clearly a case of irreversible
          violation under Chapter 162. It's like cutting down mangroves. Once you cut the
          mangroves down, they're not there anymore. You can't reverse chopping down
          mangroves.

          Similarly, once the decibel level has been exceeded, you can't reverse that. It's
          been exceeded. Once the steerable line speakers have not been used, once
          Harbourside chose not to use those steerable line speakers, despite knowing of the
          condition of the permit, you can't reverse it now.

          55.        The characterization of the alleged violations as irreparable and irreversible was

   important to the TOWN because such a finding by the Special Magistrate would allow the

   Special Magistrate to impose a fine of up to $15,000 for a single violation, which was far greater

   than $1,000.00 per day for a first violation as provided under the Code. This extreme fine was

                                                          -18-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 20 of
                                      109


   important to the TOWN to impose on HARBOURSIDE the TOWN’s will, which became

   important as the TOWN began exercising greater and greater control over the content of musical

   performances at the Amphitheater.

          56.      During the March 11, 2015 hearing, the TOWN admitted that none of the alleged

   violations of Condition #9 of the 1-29-2015 Special Event Permit would have constituted a

   violation of any provision of the Sound Ordinance.

          57.      Because the TOWN gave notice to HARBOURSIDE that it considered the

   violations irreparable and irreversible, the Special Magistrate imposed a fine of:

                  (a)     $7,500 for the violations set forth in the 2-11-2015 NOV; and

                  (b)     $7,500 for the violations set forth in the 2-19-2015 NOV.

          58.      Condition #12 of the 2-15-2015 Special Event Permit became a regular condition

   of many of the Special Event Permits issued by the TOWN in 2015. The prohibition of specific

   musical instruments or classes of musical instruments became another means by which the

   TOWN exercised control over the content of HARBOURSIDE’s musical performances.

          59.      Musical instruments are to musical expression as words are to poetry, prose and

   political debate. By eliminating specific musical instruments or classes of musical instruments,

   the TOWN effectively eliminated entire genres and styles of musical expression. For example,

   the TOWN’s prohibition on the playing of drums and other percussion instruments eliminates the

   vast majority of African and Caribbean music styles. During that same period of time, the Town

   conducted its own musical event along the Riverwalk adjacent to Harbourside. The music being

   played included steel drums from a Jamaican-styled music band.



                                                        -19-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 21 of
                                      109


          60.      The TOWN again tightened its control over the content of musical performances

   at the Amphitheater during the summer of 2015 when the TOWN threatened HARBOURSIDE

   with the blanket cancellation of regularly-scheduled musical performances on Sundays. The

   Town Manager advised Mastroianni that going forward the TOWN was going to stop issuing

   Special Event Permits for musical performances on Sundays. At that time, Harbourside’s regular

   Sunday programming consisted of two performances: (1) a 10 a.m. - 2 p.m. acoustic performance

   at the Farmer’s Market; and (2) a 3 p.m. – 7 p.m. afternoon performance which ranged in band

   size, genre, instruments etc.

          61.      When HARBOURSIDE objected to the elimination of Sunday performances, the

   Town Manager offered that the TOWN would be willing to allow Sunday musical performances

   to continue as long as the afternoon performance was limited to “island/beach type” music and

   not rock and roll.

           62.     As a result of the TOWN’s threat to not allow the Sunday music and the severe

    fines being charged by the TOWN, HARBOURSIDE was forced to change the Sunday

    afternoon performances to “island/beach type” music and not rock and roll.

          63.      Despite HARBOURSIDE’s changes to the music programming, several of the

   TOWN’s elected officials and high-ranking members of staff that visited Harbourside Place

   throughout 2015 expressed to Mastroianni that the music being played was not what

   HARBOURSIDE’s customers wanted to hear. Consistent with the TOWN’s past actions, this

   was another effort by the TOWN to regulate content at Harbourside’s outdoor amphitheater.

          64.      On November 8, 2015 and November 15, 2015, during Island Sundayz (the

   Sunday afternoon performance formerly known as Live Music on Sunday) the TOWN received

                                                        -20-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 22 of
                                      109


   complaints from residents at Water’s Edge of drums being played at the Amphitheater. The

   Special Event Permits for these performances stated: “No drums, bass, or percussion instruments

   shall be permitted.”

           65.      On November 20, 2015, the TOWN issued Notices of Violation of Condition

   #13 (“No drums, bass, or percussion instruments shall be permitted”) of the Special Event

   Permits for Island Sundayz on November 8 and 15 (the “11-20-15 NOVs”). Subsequently, on

   December 9, 2015, the TOWN’s Special Magistrate issued two Orders Not to Repeat Violation

   and to Assess Fine and Costs for the 11-20-15 NOVs, each of which imposed a fine of

   $10,000.00 on HARBOURSIDE merely because drums were used during a musical

   performance.

           66.      Harbourside, under protest and reserving all rights, has paid all of the fines and

   costs awarded by the Town’s Special Magistrate in order to avoid the imposition of municipal

   liens on its property.

           67.      In addition to the enforcement of Special Event Permits conditions prohibiting

   specific musical instruments, for the first time on November 15, 2015, and contrary to past

   approvals, the TOWN prohibited HARBOURSIDE from including ‘live music’ altogether during

   its regularly-scheduled “Farmer’s Market” on Sunday, and limited any performances Sunday to

   four hours (inclusive of breaks). The TOWN has imposed this limitation on every Sunday since.

           68.      Notwithstanding HARBOURSIDE’s timely notification of its upcoming musical

   performances at the Amphitheater, the TOWN has consistently issued Special Event Permits for

   such performances only days before each performance is to take place, and has regularly

   restricted the content of the music (or the use of certain musical instruments). The TOWN’s

                                                         -21-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 23 of
                                      109


   issuance of Special Event Permits for routinely programmed events, sometimes as late as two

   hours before the event at Harbourside Place is scheduled to begin, has effectively precluded

   HARBOURSIDE’s meaningful objection and review of the conditions imposed by the TOWN

   for the upcoming events.

            69.     Even though the Harbourside PUD and Site Plan contemplated regularly

   scheduled events at the Amphitheater as set forth in the Approved Event Program, on November

   20, 2015, the TOWN issued a notice (attached hereto as Exhibit “6”) denying approval of

   Harbourside’s regularly-scheduled event Island Sundayz (FKA Live Music on Sunday)

   altogether.

            70.     Over the course of 2015 and up to the present date, HARBOURSIDE has

   repeatedly expressed to the TOWN that the special permitting process was not required and

   should be discontinued for regularly-scheduled events given that it was a voluntary process. The

   TOWN has insisted that HARBOURSIDE use the special permitting process because the

   Amphitheater had not been “certified” by the TOWN as an outdoor venue.                          Neither the

   Harbourside PUD nor the Site Plan required the Amphitheater to be “certified” as an outdoor

   venue.

            71.     HARBOURSIDE has fully satisfied each requirement delineated in the

    Harbourside PUD and Site Plan. Specifically:

                   (a)     Condition 7 of Res. 83-13 prohibits HARBOURSIDE from charging a

   parking fee to vehicles parking in the garage at Harbourside Place for the first 2 hours, unless

   modified by the Town Council. HARBOURSIDE has never charged a parking fee to any

   vehicles for the first 2 hours.

                                                         -22-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 24 of
                                      109


                  (b)      Condition 10 of Res. 2-13:

                           (i)     requires HARBOURSIDE to submit applications for Special Event

   Permits to the TOWN 60 days prior to the scheduled event – This condition applies to events not

   referenced on the Approved Event Program, and HARBOURSIDE has complied with this

   requirement;

                           (ii)    requires that events proposing amplified sound outside the

   Amphitheater, hotel decks on Buildings 1 and 2, and event deck on Building 3B obtain a Special

   Event Permit – the TOWN and HARBOURSIDE agreed to a modified procedure applicable to

   these types of events, which provides that HARBOURSIDE need not apply for Special Event

   Permits if:

                  (1) the number of event participants does not exceed the number permitted by

                        law for those locations; and

                  (2) the event complies with the protocols for amplified music for the particular

                        location that require HARBOURSIDE to self-monitor audio to ensure that

                        levels do not exceed Leq 75 dB(A) at the measuring point on the Harbourside

                        Place.

          72.     Condition 10 of Res. 2-13 also requires HARBOURSIDE coordinate with the

   CRA and TOWN’s Police Department annually regarding the Approved Event Program for the

   upcoming year. This coordination is supposed to occur 60 days prior to the upcoming calendar

   year. The purpose of coordinating with the CRA and Police Department is to address and

   mitigate public safety and traffic concerns for upcoming shows based upon the experiences of

   the previous calendar year. The TOWN’s requirement that HARBOURSIDE use the special

                                                        -23-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 25 of
                                      109


   permitting process throughout all of 2015 required ongoing coordination between the CRA, the

   Police Department and the TOWN, so the intent behind Condition #10 of Res. 2-13 was

   addressed without formal submission to the TOWN of proposed Approved Event Program for

   2016.

           73.    Following HARBOURSIDE’s extensive discussions with the TOWN about its

   planned regular event programming schedule for 2016, HARBOURSIDE formally submitted its

   proposal for the 2016 Approved Event Program on December 22, 2015. This proposed 2016

   Approved Event Program did not differ from the 2015 event schedule in any material way that

   would require additional considerations by the CRA and Police Department for the coming year.

           74.    In a memo dated December 23, 2015, the TOWN expressed its position that

   because HARBOURSIDE’s submission of the 2016 Approved Event Program on December 22,

   2015, and because the TOWN claimed the right to a 60-day period for its review and comment

   on the intended regular event schedule, “some of the events listed may not occur until February

   20, 2016.” However, the TOWN later adopted the position that HARBOURSIDE’s late formal

   submittal prohibits HARBOURSIDE from having any Approved Event Program for 2016 and

   requires HARBOURSIDE to continue to go through the special permitting process for all events

   and performances at the Amphitheater in 2016. This position further demonstrated the TOWN’s

   expressed reasons for imposing the special permitting process are pretext, have nothing to do

   with requirements of the Harbourside PUD and Site Plan, and are being imposed to further

   subject HARBOURSIDE to the TOWN’s operational control.

           75.    Both the Harbourside PUD and Site Plan require HARBOURSIDE to measure

   sound levels to ensure that HARBOURSIDE and its tenants comply with the Sound Ordinance.

                                                       -24-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 26 of
                                      109


             76.     HARBOURSIDE has never been cited by the TOWN for a violation of its Sound

   Ordinance.

             77.     HARBOURSIDE and the TOWN are at odds with respect to applicable sound

   standards to be applied to Harbourside Place. The TOWN believes HARBOURSIDE is

   prohibited from creating sound levels that exceed Leq 60 dB(A) anywhere in Harbourside Place.

   The TOWN has never interpreted and enforced the Sound Ordinance this way for any other

   property; the Sound Ordinance was enacted to address sound emissions as they are received by

   other properties. The TOWN’s interpretation of sound regulations as against HARBOURSIDE

   evidences its intent to punish HARBOURSIDE in an effort to control music and other event

   content.

             78.     Even if the TOWN’s interpretation was consistent with the express requirements

   of the Sound Ordinance, this interpretation would render the Sound Ordinance arbitrary and

   capricious because the TOWN’s police power interest in regulating noise is either based on the

   nuisance impact to other properties, or the health and safety impacts of the Leq 60 dB(A) sound

   level, which is equivalent to ordinary conversation and does not impact individual health or

   safety.

             79.     The Harbourside PUD and Site Plan state:

             Prior to issuance of any permits for the covered stage, [HARBOURSIDE] shall
             provide an engineered acoustical analysis to the Department from a sound
             engineer which demonstrates, to the Department’s satisfaction that the noise
             (sound) from the [Amphitheater] and the events deck on top of Building 3B can
             be mitigated so as to conform to the Town’s laws and regulations. The analysis
             shall include the location of the stage and speakers, direction of sound from
             speakers, and shall measure sound in dB(A). Once approved, the analysis shall be
             incorporated into the final plans, and [HARBOURSIDE’s] continued compliance
             with the same shall be a condition of this Development Order.

                                                          -25-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 27 of
                                      109


   Any assertion by the TOWN that HARBOURSIDE has failed to comply with this condition is

   erroneous for numerous reasons, including:

                   (a)     The TOWN long ago issued all building permits and unconditional

   certificates of occupancy for the Amphitheater, including the covered stage. With the exception

   of ongoing compliance with the Sound Ordinance as events are presented, this condition has

   been waived by the TOWN.

                   (b)     HARBOURSIDE and the TOWN have collected sound level data for over

   a year, which indicates that the Amphitheater and the events deck on top of Building 3B not only

   can be mitigated to conform with the TOWN’s laws and regulations, but do conform with the

   TOWN’s laws and regulations.

                   (c)     With respect to the location of the stage and speakers, and direction of

   sound from speakers, the stage has not moved since construction and is located as provided in

   numerous submissions to the TOWN. The TOWN has repeatedly insisted that the location and

   direction of speakers be “tweaked,” but such location and direction has not materially changed

   since installation.

            80.     The Site Plan requires that “[u]pon the submission of the final plans and prior to

   the issuance of any building permits, [HARBOURSIDE] shall revise the Statement of Use to

   note:”

                   (a)     “That the sound limiter shall be set up to limit the overall sound output

   from the sound system such that it meets the TOWN’s sound level regulations at the subject

   property’s property lines.” HARBOURSIDE installed and has used a sound limiter from the first

   day operating the Amphitheater.

                                                         -26-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 28 of
                                      109


                   (b)     “That the sound limiter shall turn off or automatically reduce the

   sound/music which is being produced to a level which is within the TOWN’s permitted noise

   regulations.” The limiter will reduce the volume of music that is directly fed into it, however it

   will not reduce sound that it cannot control, ambient noise and unamplified sound that is louder

   than the set limit.

                             THE TOWN FORCIBLY SHUTS DOWN
                           THE AMPHITHEATER BY POLICE ACTION

           81.      On January 6, 2016, HARBOURSIDE sent a letter to the TOWN expressing its

   intention to continue to present free entertainment to the public at the Amphitheater during the

   weekend of January 8-10, and into the near future, as reflected on the annual calendar of events

   submitted by HARBOURSIDE on December 22, 2015. HARBOURSIDE asked the TOWN

   whether it intended to disrupt or shut down these scheduled events through police force (which

   the TOWN has done in the past, when a musical act at HARBOURSIDE had used ‘drums’ that

   were prohibited by the Town).

           82.      In response to HARBOURSIDE’s clear request, the TOWN through its attorney

   issued a letter on January 7, 2016 at 4:20 p.m. that raised several legal arguments that are subject

   to adjudication in this action, but conspicuously failed to respond to HARBOURSIDE’s inquiry

   concerning the TOWN’s intention (or not) to forcibly shut down the free public events

   HARBOURSIDE planned for this weekend and into the near future while this action remains

   pending. The TOWN’s response contained this ominous, unspecific threat: “Harbourside may

   expect that the Town will take appropriate enforcement actions.”




                                                         -27-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 29 of
                                      109


          83.      To protect its right to use its amphitheater as designed during the upcoming

   weekend and beyond, and free from threatened police shutdowns, HARBOURSIDE on

   January 7, 2016 filed a motion for temporary injunction with the state court.

          84.      Even so, HARBOURSIDE sought to reach some reasonable understandings with

   the TOWN to allow HARBOURSIDE to continue to present free public events at its

   amphitheater while the parties’ disputes were resolved in an orderly fashion by the courts.

          85.      However, by letters dated January 8, 2016, the TOWN made clear it was not

   interested in any effort to amicably address any of HARBOURSIDE’s concerns, and reiterated

   that “Harbourside may expect that the Town will take appropriate enforcement actions.”

          86.      In an effort to clarify this ominous threat and avoid seeking emergency relief

   from the court, HARBOURSIDE by e-mail (issued within an hour of the Town’s January 8

   letters) reiterated its request for the TOWN’s assurances that the TOWN would not exercise its

   police power to breach the peace during HARBOURSIDE’s regularly-scheduled events this

   weekend and into the near future, or issue notices of violation.

          87.      The TOWN responded later on January 8, 2016 to HARBOURSIDE’s expressed

   intentions by stating that “…Harbourside is not authorized to present any events….”

           88.     That evening the TOWN’s police force appeared at Harbourside Place and

    informed HARBOURSIDE that scheduled live musical performances at the Amphitheater

    would not be permitted “under any circumstances”. At 6:00pm, Captain Sam Miller of the

    TOWN’s police force (Badge number 0191) appeared at the Amphitheater and met with

    HARBOURSIDE’s Ryan Miller.                 Capt. Sam Miller informed HARBOURSIDE that

    performances would not be permitted “under any circumstances”. When HARBOURSIDE

                                                        -28-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 30 of
                                      109


    asked by what authority the TOWN was prohibiting performances from commencing, Capt.

    Sam Miller advised that he and the TOWN were enforcing §13-86 of the Code. Capt. Sam

    Miller provided HARBOURSIDE with a document entitled, “Code Citation Fine & Fee

    Schedule,” which is attached hereto as Exhibit “7”, which was highlighted to indicate the

    invocation of §13-86 of the Code that governed the operation of outdoor sound amplification

    devices.

           89.    Section 13-86(a) of the TOWN’s Code states:

          It is unlawful to use, operate or permit to be played, used, or operated any
          outdoor sound amplification machine or device including but not limited to a
          radio receiving set, musical instrument, compact disk, tape, phonograph,
          loudspeaker, sound amplifier or other machine or device for the production or
          reproducing of sound between the hours of 11:00 p.m. and 7:00 a.m., except if
          approved as an outdoor venue with extended hours as provided for in subsection
          (b) below. All sounds emanating from an outdoor amplification machine or device
          in any sound zone or on the public right of way shall be limited in volume and
          tone so as not to exceed the regulations established herein.

    (emphasis added).        Section 13-86 clearly did not prohibit (and implicitly authorized)

    HARBOURSIDE’s scheduled use of its outdoor sound amplification system between 6:00 p.m.

    and 10:00 p.m.

           90.    The TOWN has never indicated what HARBOURSIDE must do to get the

    Amphitheater certified, because no such requirement exists. In fact, the TOWN introduced

    proposed Ordinance 1-16 on January 5, 2016 (the “Proposed Ordinance 1-16”), which would

    amend the Sound Ordinance to create a “certification” process in hopes of changing supporting

    its legal position in the ongoing dispute with HARBOURSIDE. The Proposed Ordinance 1-16

    even went so far as to “clarify” a grandfathering provision so as to exclude the Amphitheater.



                                                          -29-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 31 of
                                      109


    But as is plainly apparent from the title of Res. 2-13, Harbourside Place, including the

    Amphitheater, was approved as an outdoor venue by the Town Council:

          A RESOLUTION OF THE TOWN COUNCIL OF THE TOWN OF JUPITER,
          FLORIDA, APPROVING RESOLUTION NO’S. 25-08 AND 4-10 AND A SITE
          PLAN FOR A PROJECT KNOWN AS HARBOURSIDE TO MODIFY THE
          SQUARE FOOTAGES OF THE PREVIOUSLY APPROVED USES, ADDING
          A COVERED STAGE STRUCTURE, AND APPROVING THE SITE AS AN
          OUTDOOR VENUE; AND PROVIDING FOR AN EFFECTIVE DATE.

   (emphasis supplied).

          91.      Section 13-1 of the Code also defines a nuisance as “any condition or use of

   property or of the exterior of buildings, which is detrimental to the property of others, or which

   causes or tends to cause substantial deterioration in the value of the subject property, or other

   property in the neighborhood or area in which such property or building is located.”

          92.      The TOWN, in order to further regulate HARBOURSIDE, began to interpret the

   Sound Ordinance as requiring HARBOURSIDE to meet a Leq 60 dB(A) sound level maximum at

   the Harbourside Place is arbitrary and capricious because Leq 60 dB(A) is equivalent to the level

   of normal conversation between two people, which level of sound cannot be a nuisance to

   anyone, and certainly cannot be a nuisance as defined in the Code. Notwithstanding this fact, the

   TOWN took the position that without the special permitting process, HARBOURSIDE would

   have to meet the Leq 60 dB(A) standard on its property. The TOWN’s interpretation is contrary

   to the plain language of the Sound Ordinance, and to any reading of the Code, Harbourside PUD

   or Site Plan.




                                                        -30-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 32 of
                                      109


        THE TOWN’S ATTEMPT TO PUNISH HARBOURSIDE FOR THE TOWN’S
        DECISION TO CREATE AN ENTERTAINMENT DISTRICT ACROSS FROM
                               WATER’S EDGE

          93.     From the beginning, many of the Water’s Edge property owners were opposed to

   the Amphitheater, and began complaining as soon as it became operational. These property

   owners hired a sound consultant, Edward Dugger & Associates (“Dugger”), to lead the charge

   against Harbourside Place.

          94.     In an effort to address impacts on Water’s Edge, HARBOURSIDE continuously

   worked to mitigate sound emanating from the Amphitheater.

          95.     Initially, the TOWN’s sound consultant handling issues related to the sound

   impacts from Harbourside Place was Tom Lepore. As the Water’s Edge property owners

   continued to complain, Lepore was removed from the Harbourside Place assignment and

   replaced with Dugger. Through Dugger, the TOWN became very active in making sound

   mitigation decisions and imposing them on HARBOURSIDE. Upon the advice of Dugger, the

   TOWN directed HARBOURSIDE to purchase specific sound mitigation and attenuation

   equipment, devices and infrastructure.

          96.     Coincidentally, Dugger also sold much of the equipment, devices and

   infrastructure he required on behalf of the TOWN.

          97.     At one point, the TOWN even directed that HARBOURSIDE construct

   temporary plywood baffles, which it would erect before each performance at the Amphitheater,

   only to be disassembled after the performance. These baffles were entirely inconsistent with the

   development plans for Harbourside Place, which presented a live entertainment venue with a

   view of the Intracoastal Waterway.

                                                        -31-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 33 of
                                      109


            98.     Most of the sound mitigation and attenuation equipment, devices and

   infrastructure required by the TOWN had little impact on the sound levels leaving Harbourside

   Place.     In fact, the greatest mitigation of sound levels came in March 2015 when

   HARBOURSIDE purchased and installed an In-Ear Monitoring System for performing

   musicians on stage to use instead of on-stage amplifiers that faced the musicians (and Water’s

   Edge). The In-Ear Monitoring System was not recommended by Dugger or required by the

   TOWN.

            99.     HARBOURSIDE presented dozens of events during 2015 and was cited only

   once by the TOWN for allegedly violating any sound level limitations. In that sole instance, the

   TOWN admitted the violation was for exceeding the more stringent 55 Leq dB(A) standard over a

   three minute interval imposed through the 1-29-2015 Special Event Permit, and that

   HARBOURSIDE had not violated the sound level limitations prescribed in the Sound

   Ordinance.      In other words, HARBOURSIDE did not exceed the sound level limitations

   applicable to every similar property in the TOWN, and was subjected to uniquely stricter

   restrictions through the special permitting process.

            100.    The sound level data collected at Water’s Edge also shows that ambient sound

   levels, otherwise known as background sound levels, at Water’s Edge often exceed the levels

   prescribed in the Sound Ordinance for a residential zone without any sound being produced by

   Harbourside Place. As a result, the TOWN is imposing sound level maximums through the

   special permitting process that are lower than the sound levels occurring at Water’s Edge

   naturally or as a result of its specific location in relation to other sound producing occurrences



                                                         -32-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 34 of
                                      109


   like the nearby railroad tracks, the opening and closing of the Indiantown Road bridge,

   Indiantown Road traffic noise and activities on the Intracoastal Waterway.

          101.    Ambient sound levels and significant sound producing events at Water’s Edge

   pose yet another problem with respect to the TOWN’s position regarding the Amphitheater’s

   compliance with the Sound Ordinance. Sounds from 2 different sound sources that

   simultaneously reach Water’s Edge at a sound level of Leq 55 dB(A) independently, have a

   cumulative impact of Leq 58.01 dB(A) when measured. Put another way, if the Amphitheater is

   producing sound at a level that would be Leq 55 dB(A) without any other sound source present,

   and the ambient sound level over the same measuring period is Leq 58.7 d(B), then the TOWN’s

   enforcement officer measuring the sound level at Water’s Edge will get a reading of Leq 60.243

   dB(A), assuming the officer’s measuring device is working perfectly. The TOWN has so far

   attributed this cumulative effect to HARBOURSIDE.

          102.    The fact is that amplified sound from the Amphitheater will be heard faintly at

   Water’s Edge, regardless of HARBOURSIDE’s mitigation and attenuation efforts. The

   complaining property owners have become sensitized to any level of sound from the

   Amphitheater, because they simply do not like the fact that Harbourside Place exists. This

   phenomenon is similar to a mother’s sensitivity to the faintest sound her baby makes.

          103.    Notwithstanding the foregoing, the TOWN insists that the special permitting

   process must be used because HARBOURSIDE has not demonstrated that the Amphitheater can

   be operated in compliance with the Sound Ordinance and therefore, the Amphitheater cannot be

   “certified” as an outdoor venue. The facts show the TOWN’s position to be pretext:



                                                        -33-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 35 of
                                      109


                  (a)     The TOWN and HARBOURSIDE have collected sound level data at

   Harbourside Place and Water’s Edge for the better part of a year, and that data clearly shows that

   Harbourside Place is not producing sound impacts at Water’s Edge in excess of the levels

   prescribed by the Sound Ordinance.

                  (b)     Certification of the Amphitheater as an outdoor venue was not required by

   the Harbourside PUD, Site Plan or Sound Ordinance. The Sound Ordinance discusses outdoor

   venues and provides a process for an outdoor venue to operate under extended hours: “An

   outdoor venue may be approved to operate outdoor sound amplification devices with extended

   hours to 12:00 a.m., if the following requirements are met….” §13-86(b), Code.                 But

   HARBOURSIDE had no desire to have its musical performances continue past 10:00 p.m.

          104.     The TOWN’s arbitrary and capricious, and content-based actions have severely

   limited and unlawfully interfered with HARBOURSIDE’s regular use of its Amphitheater. The

   TOWN’s actions have injured and obstructed, and continue to injure and obstruct,

   HARBOURSIDE’s business operations and that of its tenants who expected that

   HARBOURSIDE would be the main entertainment center along the TOWN’s Riverwalk.

          105.     HARBOURSIDE has consistently complied with the TOWN’s Sound

   Ordinance. HARBOURSIDE has responded to several demands by the TOWN and its sound

   consultant concerning measures to manage and limit exterior sounds emanating from the

   Amphitheater, at tremendous expense to HARBOURSIDE. Despite HARBOURSIDE’s efforts

   and investments, the TOWN has continued to abuse its powers when dealing with

   HARBOURSIDE, including without limitation:



                                                        -34-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 36 of
                                      109


                 (a)      unilaterally seeking to impose upon HARBOURSIDE content-based

   restraints and other terms and conditions inconsistent with the Harbourside PUD and Site Plan,

   and the United States and Florida Constitutions;

                 (b)      administratively seeking to impose upon HARBOURSIDE new terms and

   conditions inconsistent with HARBOURSIDE’s right as an outdoor venue under the TOWN’s

   Sound Ordinance, the Harbourside PUD and Site Plan;

                 (c)      imposing exterior sound standards more stringent than those prescribed

   under the Sound Ordinance;

                 (d)      interfering with the daily operations at Harbourside Place including the

   details of event programming;

                 (e)      imposing conditions not authorized or even contemplated by the TOWN’s

   Sound Ordinance, including

                          (i)      limitations on the hours on any given day during which

   HARBOURSIDE may host public events at the Amphitheater that are otherwise permitted by the

   Sound Ordinance;

                          (ii)     the days of any given week during which HARBOURSIDE may

   host public events at the Amphitheater;

                          (iii)    the types of musical instruments that performers may use during

   events hosted by HARBOURSIDE at the Amphitheater; and

                          (iv)     the types of music that may be performed during events hosted by

   HARBOURSIDE at the Amphitheater.



                                                        -35-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 37 of
                                      109


          106.     The TOWN has exempted itself and other property owners from any of the

   arbitrary conditions it has imposed on HARBOURSIDE, when the TOWN has hosted events at

   or immediately adjacent to Harbourside Place.

          107.     Rather than treat the Amphitheater as an ‘outdoor venue’ under its Sound

   Ordinance, the TOWN has continued to bury HARBOURSIDE in a perpetual special event

   permit regime through which the TOWN has imposed upon HARBOURSIDE content-based

   programming conditions, and exterior sound conditions (and other conditions) that are more

   stringent than those required of other property owners similarly situated, and more stringent than

   those applicable to HARBOURSIDE under the TOWN’s Sound Ordinance (whether or not the

   Amphitheater is treated as an “outdoor venue” under the TOWN’s Sound Ordinance).

              THE CRA, ACTING AS THE TOWN’S ALTER EGO, IS ATTEMPTING
               TO INFLICT FURTHER ECONOMIC HARM UPON HARBOURSIDE

          108.     The CRA Commission is comprised of the same membership as the Town

   Council.    The CRA is being used by the Town to inflict additional economic harm upon

   Harbourside through the CRA Agreement.

          109.     The CRA Agreement provides that HARBOURSIDE is entitled to receive a Tax

   Increment Incentive Payment annually for a period of 15 years, which is equal to 50% of the Tax

   Increment Revenue resulting from the increases in the taxable assessed value of the properties

   comprising Harbourside Place up to $350,000.

          110.     The Tax Increment Incentive Payment(s) were incentives and consideration for

   the development of Harbourside Place, which the CRA admitted in the CRA Agreement “will

   result in a significant financial impact for the community which has been estimated at an

   increase in ad valorem taxes of as much as $15,000,000 over the life of the CRA.”
                                                        -36-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 38 of
                                      109


          111.     The CRA Agreement specifies only two conditions to the CRA’s obligation to

   make Tax Increment Incentive Payment(s) to HARBOURSIDE (“Tax Incentive Payment

   Conditions”). Section 3 of the CRA Agreement expressly conditions Tax Increment Incentive

   Payment(s) due to HARBOURSIDE on (a) the real estate taxes levied on the Property are paid

   prior to becoming delinquent, and (b) the Owner complies at all times with the performance

   benchmarks referenced in section 4 in the CRA Agreement.

          112.     HARBOURSIDE has satisfied the Tax Incentive Payment Conditions.

          113.     In an effort to avoid its obligation to make the Tax Incentive Payment(s) to

   HARBOURSIDE, the CRA Commission on November 17, 2015 voted to notify

   HARBOURSIDE of its alleged breach of the CRA Agreement based on HARBOURSIDE’s

   alleged failure to comply with the TOWN’s unconstitutional Amphitheater use conditions.

          114.     On November 20, 2015, the TOWN and CRA attorney, Thomas J. Baird, sent a

   letter to HARBOURSIDE (the “November 20 Notice”), which is attached hereto as Exhibit “8”,

   notifying HARBOURSIDE of its alleged breach of the CRA Agreement.

          115.     The CRA issued its November 20 Notice simultaneously with the TOWN’s

   issuance of the 11-20-15 NOVs (and notices of hearing) on which the TOWN obtained the award

   of civil fines by its Special Magistrate Judge (Composite Exhibit “9” attached hereto), and

   simultaneously with the TOWN’s denial of future permits for Sunday afternoon regular

   programming because of the use of drums and bass instruments in contradiction of the TOWN’s

   prior restraints on such expressions.

          116.     The infirmities (constitutional and otherwise) that continue to plague the

   TOWN’s imposition of conditions upon HARBOURSIDE under its unlawful special event

                                                        -37-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 39 of
                                      109


   permitting regime, equally undercut the CRA’s claim that HARBOURSIDE is in breach of the

   CRA Agreement by allegedly violating those same invalid conditions.

          117.       Section 25 of the CRA Agreement is a boilerplate provision that requires

   HARBOURSIDE to “at all times be in compliance with all applicable federal, state and local

   laws, statutes, rules and regulations…..” Section 25 is not a condition governing the CRA’s

   obligation to make Tax Increment Incentive Payment(s) to HARBOURSIDE.                             If

   HARBOURSIDE is in violation of any special event permit conditions (assuming their propriety

   in the first instance), the TOWN is afforded remedies under its Code Compliance regulations.

   The TOWN in fact has used those Code Compliance regulations to impose coercive fines upon

   HARBOURSIDE for alleged violations of invalid conditions on the use of the Amphitheater.

          118.       On December 2, 2015, HARBOURSIDE responded to the November 20 Notice

   of Breach by letter to the TOWN and CRA attorney, which is attached hereto as Exhibit “10”.

          119.       On March 30, 2016, HARBOURSIDE paid the real estate taxes for the 2015 tax

    year levied on Harbourside Place. Real estate taxes for the 2015 tax year become delinquent on

    April 1, 2016.

           120.      On April 25, 2016, HARBOURSIDE sent a letter to the CRA, which is attached

    hereto as Exhibit “11”, notifying the CRA that the real estate taxes for the 2015 tax year levied

    on Harbourside Place had been paid, and demanding that the CRA make payment of the Tax

    Increment Incentive Payment by May 1, 2016. As of June 27, 2016, the CRA has not made the

    Tax Increment Incentive Payment.

           121.      The TOWN through its CRA asserts a right to refuse to make Tax Increment

    Incentive Payment currently due to HARBOURSIDE based on HARBOURSIDE’s alleged

                                                           -38-

                         O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                      t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 40 of
                                      109


    violations of the same conditions and prior restraints that have infected, and continue to infect,

    the TOWN’s lawful use of the Amphitheater.

           122.     The TOWN’s and CRA’s actions have irreparably harmed HARBOURSIDE by:

                   (a)     Stifling expression protected by the First Amendment;

                   (b)     Creating a system of prior restraints on musical and other performances at

   the Amphitheater;

                   (c)     Requiring HARBOURSIDE to consent to the TOWN’s unlawful searches

   and seizures of its business records as a condition for exercise of its First Amendment rights;

                   (d)     Causing HARBOURSIDE to suffer a loss of or harm to its goodwill,

   diminution of its competitive position in the marketplace, and loss of opportunities with future

   EB-5 investors, each of which causes monetary damages to HARBOURSIDE which may be

   difficult to quantify fully, and

                   (e)     Causing HARBOURSIDE to pay exorbitant fees to the TOWN and

   improperly charge fines based on the TOWN’s unlawful restrictions on the types of musical

   instruments and styles of music played at Harbourside Place.

            123.    The loss of First Amendment freedoms, for even minimal periods of time,

    unquestionably constitutes irreparable injury.

            124.    On January 5, 2016, the Town Council held its first reading of proposed

    Ordinance No. 1-16, which proposed numerous changes to the Sound Ordinance. The Town

    Council scheduled a second reading of proposed Ord. 1-16 for February 2, 2016.

            125.    After HARBOURSIDE filed this lawsuit in state court, the parties commenced a

    Court-ordered mediation process on January 22, 2016.

                                                         -39-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 41 of
                                      109


           126.    The TOWN delayed the second reading of proposed Ord. 1-16.

           127.    The TOWN then removed this case to this Court on February 3, 2016.

           128.    The parties extended the period during which they continued their efforts to

    mediate their disputes, deep into May 2016.

          SOUND REGULATION DURING THE PARTIES’ MEDIATION PROCESS

          129.     During the Court-ordered mediation process, the TOWN issued Special

   Event Permits to HARBOURSIDE pursuant to stipulations under which Harbourside’s

   presentation of regularly-scheduled events under special event permits was without

   prejudice to HARBOURSIDE’s rights to secure special event permits for truly “special”

   events (i.e., events other than regularly-scheduled events).

          130.     The TOWN issued Special Event Permits to HARBOURSIDE during the

   Court-ordered mediation process, with the following provision concerning sound

   regulation:


                  … [d]uring events with live music the sound level monitoring system shall
                  be set up and functioning to monitor and control the overall sound levels
                  from the sound system so that the sound engineer manually reduces sound
                  levels such that it does not exceed 75 Leq dB(A) with a three minute
                  interval at the existing location of the iPad microphone on the Riverwalk
                  railing behind the stage.

   The TOWN imposed this sound regulation upon HARBOURSIDE based on the TOWN’s belief

   that, all things being equal, a 20dB(A) reduction in sound levels occurs by the time sound

   emitted from HARBOURSIDE’s outdoor amphitheater reaches the receiving properties across

   the Intracoastal Waterway (at which a 55dB(A) sound standard applies under the TOWN’s

   Sound Ordinance).

                                                        -40-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 42 of
                                      109


          131.     HARBOURSIDE did not violate the sound regulations imposed by the

   Special Event Permits issued pursuant to the stipulations.

                           HARBOURSIDE’S JULY 4TH CELEBRATION
                            SPECIAL EVENT PERMIT APPLICATION

           132.    On April 13, 2016, HARBOURSIDE submitted its application for a Special

    Event Permit for the 2nd Annual Independence Day Celebration scheduled for July 4, 2016 from

    4:00 p.m. to 10:00 p.m. (the “Independence Day SEP Application”).                             Unlike

    HARBOURSIDE’s regularly-scheduled events, its Independence Day SEP Application sought

    TOWN approval for a truly special event that would involve larger crowds and road closures,

    based upon HARBOURSIDE’s July 4th celebration hosted in 2015.

           133.    HARBOURSIDE’s Independence Day SEP Application sought a Class “B”

    Special Event Permit pursuant to §27-271(2) of the Code.

           134.    The parties’ mediation was declared at an impasse on May 23, 2016.

           135.    Having heard nothing from the TOWN in response to its submission of its

    Independence Day SEP Application, and because it takes a significant amount of time,

    resources and money to plan, coordinate and implement a community event as important as July

    4th, HARBOURSIDE on May 24, 2016 sent a letter to the TOWN reiterating its request for

    approval of its Independence Day SEP Application.

           136.    On June 3, 2016 – 51 days after receiving HARBOURSIDE’s Independence Day

    SEP Application – the TOWN through the Town Attorney sent HARBOURSIDE a letter

    (attached hereto as Exhibit “12”) effectively denying the Independence Day SEP Application.

    The TOWN asserted that HARBOURSIDE as of April 13, 2016 had already exhausted its


                                                        -41-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 43 of
                                      109


    available special event permit allocation for 2016, because HARBOURSIDE had obtained

    special event permits under stipulation over the parties’ mediation process.

           137.    The TOWN reiterated this position during the early portion of the Court’s

    June 15, 2016 status conference. However, the TOWN later revealed in open Court that while

    sitting on HARBOURSIDE’s Independence Day SEP Application for almost two months, the

    TOWN had planned its own July 4th event at Abacoa Town Center, a competitor of Harbourside

    Place. The TOWN then represented to the Court that, as a result of its dedication of police and

    fire/EMS personnel to support Abacoa’s TOWN-sponsored July 4th celebration, the TOWN now

    claimed a lack of additional police and fire/EMS resources to dedicate in support of

    HARBOURSIDE’s July 4th event.

           138.    In 2015, HARBOURSIDE presented a large July 4th celebration event at

    Harbourside Place, with TOWN police and fire/EMS support in place, and at no cost to the

    public. HARBOURSIDE had applied in April 2016 for police and fire/EMS support to present

    virtually the same events as it had presented the year before.

           139.    This Court rejected the TOWN’s rationale for denying HARBOURSIDE’s

    Independence Day SEP Application by Order dated June 15, 2016.

           140.    Notwithstanding the Court’s rejection of the TOWN’s rationale for denying

    HARBOURSIDE’s Independence Day SEP Application, the TOWN then adopted another

    spurious position [see Town’s letter dated June 17, 2016, attached hereto as Exhibit “13”] that

    HARBOURSIDE’s Independence Day SEP Application only became eligible for review as of

    June 16, 2016 (less than three weeks ahead of July 4th ) even though the TOWN had sat on

    HARBOURSIDE’s Independence Day SEP Application for almost two months before first

                                                        -42-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 44 of
                                      109


    responding to that permit application through its June 3, 2016 attorney letter. The TOWN in its

    June 17, 2016 letter also disingenuously asserted that HARBOURSIDE’s Independence Day

    SEP Application was ‘insufficient’, and that the TOWN’s police department was in the process

    of confirming that it could fill the security detail required by the TOWN for HARBOURSIDE’s

    July 4th celebration event (contrary to its in-Court representations on June 15, 2016 that it could

    not).

             141.   The    TOWN’s        contrived     positions    in   response     to    HARBOURSIDE’s

    Independence Day SEP Application reveal its targeted animus against HARBOURSIDE, its

    tenants and their visitors, and its abuse of governmental power to HARBOURSIDE’s detriment.

            THE TOWN ADOPTS ORDINANCE NO. 1-16 TO TARGET HARBOURSIDE

             142.   Following the mediation impasse in this action, the TOWN rescheduled its

    proposed Ordinance No. 1-16 (the “Ordinance 1-16”) for second reading by its Town Council.

             143.   On June 7, 2016, the Town Council held the second reading of proposed Ord. 1-

    16, and after airing some ore tenus changes, voted unanimously to adopt Ordinance No. 1-16

    (the “Ordinance 1-16”), which is attached hereto as Exhibit “14”. The Town Council adopted

    not only the latest text of proposed Ordinance 1-16 but also ore tenus amendments made by

    councilmember(s) during the June 7, 2016 public hearing that were specifically targeted to

    HARBOURSIDE.

             144.   The Town Council by its amendments to the TOWN’s Sound Ordinance

    revealed its intent to target HARBOURSIDE. Ordinance 1-16 was adopted to control the

    content of musical performances at the Amphitheater, and to require the Amphitheater to

    undergo another outdoor venue approval process.

                                                         -43-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 45 of
                                      109


           145.    The TOWN enacted Ordinance 1-16 in retaliation for HARBOURSIDE’s

    declaration of a mediation impasse, because HARBOURSIDE was in compliance with the

    existing Sound Ordinance, and in order to cloak the TOWN’s continuing regulatory misdeeds

    with new legislative deference. The TOWN expended the effort and time to craft and enact

    Ordinance 1-16 to shut down HARBOURSIDE and prevent HARBOURSIDE from operating

    as the main entertainment component of the Riverwalk as designed.

           146.    Notwithstanding the requirements for approval of the Amphitheater as an

    outdoor venue set forth in the Harbourside PUD and Site Plan, and the TOWN’s approval

    thereof, Ordinance 1-16 requires that the Amphitheater be certified as an outdoor venue under

    an entirely new process. Even though the approval process for an outdoor venue is entirely new

    under Ordinance 1-16, properties that established a use with an outdoor venue prior to

    November 16, 2010, are grandfathered in and need not go through the new approval process.

    This grandfathering provision allows other outdoor venue uses such as Guanabana’s, Square

    Grouper and Abacoa Amphitheater to avoid Town Council approval under the new outdoor

    venue approval process even though those outdoor venues were not similarly required to meet

    the substantial requirements imposed upon and satisfied by HARBOURSIDE under the

    Harbourside PUD and Site Plan.

          147.     Ordinance 1-16’s approval process for outdoor venues, which obtain certain

   rights with respect to amplified music, exempts all existing outdoor venues except the

   Amphitheater under the guise of grandfathering those outdoor venues. The grandfathering

   provision applies not as of the date of adoption of Ordinance 1-16, but as of the date of adoption

   of the last amendment to the Sound Ordinance. HARBOURSIDE had already complied with the

                                                        -44-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 46 of
                                      109


   prior Sound Ordinance, and the Harbourside PUD and Site Plan, and should have been

   grandfathered under Ordinance 1-16. HARBOURSIDE has been singled out by the TOWN even

   though HARBOURSIDE obtained final certificates of occupancy under the Harbourside PUD

   and Site Plan, and was designated thereunder as an outdoor venue. The new approval process for

   outdoor venues constitutes an unlawful prior restraint, is arbitrary and capricious, a violation of

   due process and violates HARBOURSIDE’s rights to equal protection under the law.

            148.    Ordinance 1-16 purports to require HARBOURSIDE to meet several new and

    different sound standards:

                   (a)     At the source of amplified sound, the sound level cannot exceed Leq 65

   dB(A);

                   (b)     At the “upland property line of a property approved as an outdoor venue,”

   the sound level cannot exceed:

                           (i)      Leq 65 dB(A) measured over a three (3) minute period; and

                           (ii)     75 dB(A) measured instantaneously or over any period of time;

                   (c)      At the Water’s Edge property line, the sound level cannot exceed:

                           (i)      Leq 55 dB(A) measured over a three (3) minute period; and

                           (ii)     65 dB(A) measured instantaneously or over any period of time.

            149.    Based on the text of Ordinance 1-16, HARBOURSIDE is not able to know how

    it is to comply with these numerous and competing sound standards.

            150.    Ordinance 1-16 also does not define “upland” or “upland property line”. When

    used as an adjective, “upland” is defined by as meaning “of or relating to uplands or elevated

    regions.” Given this definition, there is simply no way to reconcile the adjective “upland” with

                                                         -45-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 47 of
                                      109


    the noun “property line”; property lines exist without regard to whether property is upland or

    not. In addition, there is no rational purpose for imposing a different standard on sound to

    uplands or elevated regions.

           151.    The Town Council’s use of the phrase “upland property line” is clearly targeted

    against HARBOURSIDE and indicative of the TOWN’s continuing intent to discriminate

    against HARBOURSIDE as compared to other venues that hold outdoor entertainment events in

    Jupiter. The Harbourside Place property line extends a substantial distance into the Intracoastal

    Waterway at a point behind the Amphitheater. The Town Council specifically added the

    adjective “upland” to apply to HARBOURSIDE, but that term is not sufficiently defined as

    applied to HARBOURSIDE and does not account for meander lines. If Ordinance 1-16 only

    used “property line” when imposing this new sound level standard, the measurement point

    would have been a point much further away from the Amphitheater.

           152.    The TOWN may not constitutionally control nuisances without reference to their

    effect on receiving properties, but Ordinance 1-16 purports to do so. The numerous sound level

    standards imposed upon Harbourside Place by Ordinance 1-16 exceed the TOWN’s lawful

    authority and violate HARBOURSIDE’s rights to due process and equal protection; the

    TOWN’s efforts to control nuisances using these standards are arbitrary and capricious.

           153.    Ordinance 1-16 was enacted under the TOWN’s authority to regulate public

    nuisances. Ordinance 1-16 will be codified in Chapter 13, Article IV of the Code. Chapter 13

    is entitled “Nuisances”.

           154.    Section 13-81 of the Sound Ordinance (unaffected by Ordinance 1-16) states: “It

    shall be unlawful for persons to make, continue or cause to be made, any excessive, unnecessary

                                                        -46-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 48 of
                                      109


    or unusually loud noise or any noise which either annoys, disturbs, injures or endangers the

    comfort, repose, health, peace or safety of reasonable persons of normal sensibilities, within the

    Town limits, as prohibited in this article, unless the noise is exempted under this article.”

           155.    The old Sound Ordinance established standards that prevented production of

    noise on a property so as to injure the land or some incorporeal right of neighboring properties.

           156.    Ordinance 1-16’s limitation of sound levels at the source of the sound is arbitrary

    and capricious because the limitation addresses no injury to the land or incorporeal rights of

    neighboring properties. The Amphitheater and its sound source(s) are at least 630 feet away

    from the residential sound zone at Water’s Edge. If the sound level at Water’s Edge is within

    the standards set forth in the Sound Ordinance, no nuisance exists.

           157.    For properties with outdoor venues that share a property line with adjacent

    properties (i.e., are not separated by another property, public or private right-of-way or

    waterway), Ordinance 1-16 grants those properties the benefit of logarithmic dB(A) averaging

    when the adjacent property is located in a different sound zone.

           158.    The purpose of logarithmic dB(A) averaging is to provide for transition between

    different sound zones that abut each other. In other words, a property located in a commercial

    sound zone abutting a property in a residential sound zone should not have to meet the more

    stringent residential sound zone standard at the property line, because such a rule would:

                  (a)     favor the rights of the residential property owner over the rights of the

   commercial property owner; and

                  (b)     discount the importance of the expectations of each of those property

   owners abutting commercial properties in determining what constitutes injury.

                                                        -47-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 49 of
                                      109


           159.    Ordinance 1-16’s exclusion of properties separated by intervening properties or

    waterways from logarithmic dB(A) averaging is not rational, because the intervening distance

    between the sound sourcing property and the receiving property can serve to diffuse sound.

    Ordinance 1-16 implements this exclusion in an arbitrary and capricious manner, because it fails

    to consider the diffusion of sound across an intervening property or waterway including the

    distance of the intervening property or waterway. In other words, intervening properties or

    waterways separating the sound sourcing property and the receiving property by 5 feet or 500

    feet are treated exactly the same under Ordinance 1-16.

           160.    As applied to the Intracoastal Waterway separating Harbourside Place from the

    Water’s Edge properties, the specific exclusion of HARBOURSIDE from logarithmic dB(A)

    averaging is arbitrary and capricious, because it discounts the reasonable sound-receiving

    expectations of the owners of Water’s Edge properties who experience sounds from the abutting

    Intracoastal Waterway (including its boat traffic and associated sound emissions), operations of

    the Indiantown Road bridge, traffic noise traversing the Indiantown Road bridge and a nearby

    railroad, to name a few sound producers. The TOWN under the new Ordinance 1-16 seeks to

    require HARBOURSIDE to control (and be legally responsible for) all of these nearby sound

    producers, without constitutional basis.

           161.    Ordinance 1-16 reduces the instantaneous sound level standard applicable to all

    properties to 10 dB(A). The TOWN reduced the instantaneous sound level standard specifically

    to legislate its prohibition on HARBOURSIDE’s use of drums and other percussion during

    musical events at the Amphitheater on a permanent (rather than weekend-by-weekend basis)

    and after being sued by HARBOURSIDE for content-based restraints and discrimination.

                                                        -48-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 50 of
                                      109


           162.    Ordinance 1-16s reduction in the instantaneous sound level standard by 10

    dB(A) is not content-neutral, because Ordinance 1-16 cannot be justified without reference to

    specific content sought to be excluded – drums and other percussion. Ordinance 1-16 cannot be

    justified given the TOWN’s previously expressed intent to exclude such content, the absence of

    any other cause for the reduction in tolerable instantaneous sound, and the fact that Ordinance

    1-16 exempts from its application most other causes of sound that could violate the

    instantaneous sound level standard.

           163.    Furthermore, the Amended Sound Ordinance favors musical expression

    constituting religious services or the practice of religion over other musical expression, by

    exempting musical expression constituting religious services or the practice of religion from

    compliance with §13-125 of the Code. As a result, if a religious group wanted to hold a

    religious service featuring a Christian rock band at the Amphitheater, the Christian rock band’s

    performance would only violate the Sound Ordinance if the sound level exceeded 70 dB(A) at a

    receiving property for a period of 30 or more seconds. This different standard for religious

    services that include Christian rock is facially content-based, particularly given the fact that

    courts will accept such a forum as a valid religious service without inquiry.

           164.    The TOWN under Ordinance 1-16 effectively limits HARBOURSIDE’s

    amphitheater events to presenting an acoustic guitar player and a small amplifier at best, unless

    the focus of the event is religious services. An assembly of members of the community wanting

    to discuss politics using amplified sound would also violate Ordinance 1-16.

           165.    Ordinance 1-16 also exceeds the TOWN’s authority under Chapter 162, Florida

    Statutes. Ordinance 1-16 states: “The failure to provide the Town with the sound data report, or

                                                        -49-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 51 of
                                      109


    the refusal to provide the Town with access to the sound limiter shall be an irreparable violation

    of this section.” A declaration of irreparable violation is important to the Town, because that

    allows the Town’s code enforcement Special Magistrate to assess a fine of $5,000 for a single

    failure to provide a sound data report to the Town. But §162.09, Fla. Stat., makes clear that

    only the code enforcement board (or special magistrate) can make the finding of “irreparable

    harm” necessary to impose a fine not to exceed $5,000 per violation. Ordinance 1-16 makes

    this change to legislatively declare an irreparable violation to specifically address an argument

    raised by HARBOURSIDE before the Special Magistrate that even assuming arguendo that the

    TOWN can lawfully compel HARBOURSIDE to produce its sound data reports, which

    HARBOURSIDE disputes, no single failure to produce a sound data report could constitute

    irreparable harm under §162.09, Fla. Stat.

           166.    The foregoing harm to HARBOURSIDE outweighs any harm the TOWN may

    suffer from injunctive relief addressing the harm to HARBOURSIDE.

           167.    Granting HARBOURSIDE injunctive relief serves the public interest by

    vindicating and protecting HARBOURSIDE’s liberties secured by the United States

    Constitution and the Florida Constitution.

           168.    HARBOURSIDE specifically reserves all rights and compensation claims under

    Chapter 70, Florida Statutes, against each Defendant. The presentation of claims under Chapter

    70 is tolled pending a judicial determination of whether the TOWN’s regulations against

    HARBOURSIDE are lawful and valid governmental actions as applied to HARBOURSIDE’s

    properties.



                                                        -50-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 52 of
                                      109


         SUPPLEMENTAL ALLEGATIONS – THE TOWN’S ACTIONS AFTER THE
           PRELIMINARY INJUNCTION HEARING ON SEPTEMBER 14-22, 2016

           169.   HARBOURSIDE continued to host routine outdoor live musical performances at

    its Amphitheater from September 23, 2016 to September 1, 2018.

           170.   On October 27, 2016, HARBOURSIDE submitted its application for a Special

    Event Permit to the TOWN for its “Jingle Jog” event to be held on Saturday, December 17,

    2016 at 5:00 p.m. - 6:00 p.m. (the “2016 Jingle Jog SEP Application”). The 2016 Jingle Jog

    SEP Application provided:

          If the Town decides to impose additional conditions, or modify this statement of
          use, Harbourside Place requests that the Town issue it’s (sic) special permit no
          later than November 10, 2016, so that Harbourside Place may appeal the Town’s
          decision if necessary. Harbourside Place’s acceptance of any permit conditions
          does not constitute a waiver of Harbourside Place’s 4th Amendement rights.

           171.   On November 7, 2016, HARBOURSIDE submitted its application for a Special

    Event Permit to the TOWN for its “Countdown to 2017” event to be held on Saturday,

    December 31, 2016 from 6:00 p.m. – 12:30 a.m. (the “2016 NYE SEP Application”). The 2016

    NYE SEP Application provided: “Harbourside Place is requesting a sound level limitation for

    this event of 60DbA for a 3 minute LEQ at the Water’s Edge residential property line with no

    peak measurement limit.”

           172.   On December 2, 2016, in response to the 2016 Jingle Jog SEP Application, the

    TOWN issued Special Event Permit PZ# 16-2157 (“SEP 16-2157”) and in response to the 2016

    NYE SEP Application, the TOWN issued Special Event Permit PZ# 16-2172 (“SEP 16-2172”).

    SEP 16-2157 and SEP 16-2172 each provided:

          During events with live music the sound level monitoring system shall be set up
          and functioning to monitor and control the overall sound levels from the sound

                                                       -51-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 53 of
                                      109


          system so that the sound engineer manually reduces sound levels such that it does
          not exceed 65 Leq dB(A) with a three minute interval at the existing location of
          the Brüel & Kjær (B&K) microphone on the Riverwalk railing behind the stage.

   The sound level standard imposed by SEP 16-2157 and SEP 16-2172 was substantially lower

   than the sound level standard imposed by the Town for the same events in prior years.

           173.    Given the arbitrary nature of the conditions of SEP 16-2157 and SEP 16-2172,

    HARBOURSIDE asked its counsel to intervene and appeal the TOWN’s permitting decision.

    On December 6, 2016, HARBOURSIDE’s counsel sent a letter to the Town Attorney making

    the following request:

          Harbourside respectfully requests that the Town reconsider its position with
          respect to PZ# 16-2172 and PZ# 16-2157. If the Town does not reconsider its
          position, for the foregoing reasons, Harbourside will appeal the Town Manager’s
          decisions regarding PZ#16-2172 to the Town Council pursuant to Code §27-91.

   See 2016-12-06 Letter to Town Attorney (the “2016-12-06 Letter”) attached as Exhibit “15”.

           174.    On December 7, 2016, the Town Attorney responded to the 2016-12-06 Letter by

    directing HARBOURSIDE to file an appeal through its online portal. The next day the Town

    Attorney also directed HARBOURSIDE not to copy the Town Council with the appeal: “Do not

    hand deliver copies of your appeal to the Town Council. The town has a process for you to

    follow and that is to present your appeal to staff. Staff then prepares an Agenda item.”

           175.    On December 12, 2016, the Town Attorney contacted HARBOURSIDE’s

    counsel and advised that the TOWN would revise the sound level standards set forth in SEP 16-

    2157 and SEP 16-2172 if HARBOURSIDE will withdraw its appeal. HARBOURSIDE’s

    counsel accepted the Town’s offer by email that day:

                Harbourside agrees to withdraw its appeal as long as the Town revises
          PZ# 16-2157 and PZ# 16-2172 as discussed, which Harbourside understands to be
                                                        -52-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 54 of
                                      109


          as follows:
                  •        PZ# 16-2157 issued as submitted (Sound Standard of Leq 55
          dB(A) measured over a 3 minute period at Water’s Edge); and
                  •        PZ# 16-2172 issued as submitted (Sound Standard of Leq 60
          dB(A) measured over a 3 minute period at Water’s Edge).
                  If the foregoing does not reflect our discussion, please advise immediately.
          Assuming it does, please confirm by reply email. In such case, this resolution is
          binding on both parties effective as of your replyemail. To effectuate this
          resolution, the Town will issue revised PZ# 16-2157 and PZ# 16-2172 reflecting
          the foregoing and Harbourside will withdraw its appeal.

           176.   On or about May 24, 2017, HARBOURSIDE submitted its application for a

    special permit for its 3rd Annual Independence Day Celebration (the “Independence Day SEP

    Application”), which event was scheduled on Monday, July 3, 2017 from 6:00 p.m. -10:00 p.m.,

    to the Town. The Statement of Use, which accompanied the Independence Day SEP

    Application, provided:

          Harbourside Place is requesting an exemption to permitted sound levels from 6-
          10pm in accordance with the Town code requirements for special event permits.
          The request is not to enable us to increase the volume of the music on site but due
          to the size of the orchestra we may exceed 75dB. We request this as one of
          Harbourside’s allotted SEP’s that is intended to allow the exemption on Holidays
          and events throughout the year.

           177.   The Independence Day SEP Application also provided: “If the Town decides to

    impose additional conditions, or modify this statement of use, Harbourside Place requests that

    the TOWN issue it’s special permit no later than June 12, 2017, so Harbourside Place may

    appeal the TOWN’s decision.”

           178.   On June 27, 2017, the Town issued Special Event Permit PZ#17-2433 (“PZ #17-

    2433”) in response to the Independence Day SEP Application. PZ #17-2433 denied

    HARBOURSIDE’s requested sound level exemption, and instead provided: “The decibel levels



                                                       -53-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 55 of
                                      109


    from the amplified music at the amphitheater shall not exceed 60 Leq dB(A) with a three minute

    interval at the property line of any surrounding residentially zoned property.”

           179.    Because the substance and timing of the issuance of PZ #17-2433 left no time to

    appeal and would have forced HARBOURSIDE to cancel its 3rd Annual Independence Day

    Celebration, HARBOURSIDE asked its counsel to intervene. On June 29, 2017,

    HARBOURSIDE’s counsel sent the Town Attorney a letter detailing why the conditions of PZ

    #17-2433 were arbitrary and unlawful. Only after intervention by HARBOURSIDE’s counsel

    did the TOWN allow the 3rd Annual Independence Day Celebration to proceed as requested.

           180.    On or about August 29, 2017, HARBOURSIDE sought approval from the

    TOWN to accommodate a potential new tenant, The Barre Code, which provides a class-based

    fitness and exercise designed by and for women, for 1,960 square feet of space approved for

    Retail in Building 5 of Harbourside Place (the “Barre Code Modification Request”). Under the

    Development Orders, HARBOURSIDE was already approved for 2,653 square feet of Indoor

    Recreation/Exercise Studio space in Building 3A, so HARBOURSIDE was requesting that the

    TOWN approve a transfer of the approved Indoor Recreation/Exercise Studio space from

    Building 3A to Building 5. This request did not implicate any of the issues disputed by this

    lawsuit, and would have been granted as a matter of course ordinarily.

           181.    After “looking into” the Barre Code Modification Request, on September 20,

    2017, Peter Meyer responded to HARBOURSIDE: “Due to non-compliance with conditions of

    approval, the TOWN will not be able to process any site plan amendment applications.” (the

    “Barre Code Modification Denial”).



                                                        -54-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 56 of
                                      109


           182.   Once again, HARBOURSIDE had to ask its counsel to intervene regarding the

    Barre Code Modification Request. On September 26, 2017, HARBOURSIDE’s counsel sent the

    Town Attorney a letter documenting how the Barre Code Modification Denial was inconsistent

    with Florida law and the applicable provisions of the TOWN Code, and represented yet another

    example of “the Town’s systematic efforts to interfere with Harbourside’s business operations

    in retaliation for Harbourside’s exercise of its First Amendment rights.” See 2017-09-26 Letter

    to Town Attorney (the “2017-09-26 Letter”) attached as Exhibit “16”.

           183.   The 2017-09-26 Letter specifically advised that the Barre Code Modification

    Denial violated § 166.033(2), Florida Statutes, and was inconsistent with the TOWN’s limited

    authority under Code §§ 13-117, 27-7 and 27-253(n).

           184.   On or about October 30, 2017, HARBOURSIDE transmitted its 2018 Events

    Program Schedule to the CRA and TOWN’s Police Department in accordance with Condition

    10(e) of Resolution No. 2-13. In its transmittal letter, HARBOURSIDE asked the CRA and/or

    Police Department to contact HARBOURSIDE to discuss any issues or concerns regarding the

    events planned for 2018.

           185.   On May 10, 2018, this Court issued its Order Denying Plaintiff’s Motion For a

    Preliminary Injunction. (Dkt No. 173). The TOWN immediately began enforcing Ordinance 1-

    16 against HARBOURSIDE.

           186.   On or about May 15, 2018, the Town Council adopted Ordinance No. 9-18,

    which amended Code § 27-7 to add subparagraph (f). Ordinance No. 9-18 authorized the Town

    to refuse to accept, or if accepted, to suspend or revoke the acceptance of any request or

    application for approval of a development permit or order. Ordinance No. 9-18 also authorized

                                                       -55-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 57 of
                                      109


    the Town Manager or Town Manager’s designee to apply the same ability to applications for

    special permits when the property is or is alleged to be in violation of Town Code, its land

    development regulations or the conditions of a development order or special permit.

           187.   The Town Council adopted Ordinance No. 9-18 specifically to address the

    TOWN’s lack of authority for the Barre Code Modification Denial and other previous requests

    which the Town denied.

           188.   On May 24, 2018, the TOWN served HARBOURSIDE with Notice of Violation

    No. 18-001356 for hosting an outdoor event with live amplified music on Friday, May 18, 2018

    (“NOV #18-1356”).

           189.   On or about June 7, 2018, the TOWN served HARBOURSIDE with Notice of

    Violation Nos. 18-001500 (for hosting an outdoor event with live amplified music on Friday,

    June 1, 2018) (“NOV #18-1500”), 18-001501 (for hosting an outdoor event with live amplified

    music on Saturday, June 2, 2018) (“NOV #18-1501”) and 18-001503 (for hosting an outdoor

    event with live amplified music on Sunday, June 3, 2018) (“NOV #18-1503”).

           190.   On July 11, 2018, the TOWN’s Special Magistrate heard NOV #18-1356, found

    HARBOURSIDE in violation and levied a fine of $500 plus costs.

           191.   On August 8, 2018, the Town’s Special Magistrate heard NOV #18-1500, NOV

    #18-1501, NOV #18-1503 and NOV #18-1673. With respect to NOV #18-1500, NOV #18-

    1501 and NOV #18-1503, the TOWN asked the Special Magistrate to impose fines totaling

    $3,000 ($1,000 for each violation), plus costs. For NOV #18-1673, the TOWN asked the

    Special Magistrate to impose a fine of $45,000 ($15,000 for 2016, 2017 and 2018), plus costs.



                                                        -56-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 58 of
                                      109


           192.    On or about August 8, 2018, HARBOURSIDE obtained a quote from Blue

    Diamond Conservatories, Inc. to install a laminated glass enclosure around the Amphitheater

    stage to limit the impact of sound generated by outdoor live musical performances. The price

    quoted for the design, manufacturing and construction of the proposed laminated glass

    enclosure was $422,400.

           193.    On August 27, 2018, the TOWN’s Special Magistrate heard NOV #18-1500,

    NOV #18-1501 and NOV #18-1503, and issued several orders requiring HARBOURSIDE to

    pay fines totaling $3,000, costs totaling $1,532.30 and prevailing party attorneys’ fees totaling

    $8,654.92.

           194.    The Special Magistrate awarded prevailing party attorneys’ fees pursuant to the

    authority allegedly conferred on the Special Magistrate by Code § 8-29(a). Code § 8-29(a),

    which allows the Special Magistrate to impose the TOWN’s attorneys’ fees as costs in code

    enforcement matters, is unconstitutional because the Town Council enacted Code § 8-29(a)

    without express authority under general law.

           195.    As of September 1, 2018, HARBOURSIDE ceased having any type of outdoor

    live musical performances without a Special Event Permit, including routine outdoor live

    musical performances consistent with HARBOURSIDE’s Events Programming Schedule.

           196.    On September 5, 2018, the TOWN advised HARBOURSIDE that “[p]ursuant to

    Ordinance 9-18, Harbourside Place is not eligible for special event permits until all conditions

    of the development order pertaining to the property is met.”

           197.    HARBOURSIDE submitted an application for a Special Event Permit for a Car

    Show to be held on Saturday, October 27, 2018 (the “Car Show SEP Application”). In its Car

                                                        -57-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 59 of
                                      109


    Show SEP Application, HARBOURSIDE sought to have live music at the proposed Car Show.

    The TOWN advised HARBOURSIDE that it would have to resubmit the Car Show SEP

    Application without any live music or amplified sound. HARBOURSIDE resubmitted the Car

    Show SEP Application as requested by the Town, and on October 25, 2018, the Town issued

    Special Event Permit PZ #18-3600.

           198.   On October 31, 2018, HARBOURSIDE emailed its 2019 Events Program

    Scheduleto the TOWN in accordance with Condition 10(e) of Resolution No. 2-13, and

    requested that the Town “[k]indly advise a convenient time to coordinate details with CRA and

    the Jupiter Police Department.”

           199.   On or about January 22, 2019, HARBOURSIDE submitted its application for a

    Special Event Permit to hold a Classic Car Show and Sinatra Saturday (live musical

    performance) at Harbourside Place and the Amphitheater on February 23, 2019 (the “Classis

    Car Show SEP Application”).

           200.   When HARBOURSIDE submitted its Classis Car Show SEP Application

    HARBOURSIDE had not exhausted the number of Special Event Permits it was allowed

    pursuant to Code.

           201.   On January 31, 2019, Peter Begovich responded by email on behalf of the Town

    and advised: “I have been granted the authority to accept the application if the proposed

    amplification of sound is removed from the request. Please revise the application documents

    and submit them by email.” When asked to cite the TOWN’s basis for asking HARBOURSIDE

    to remove amplified sound from its Classis Car Show SEP Application, Mr. Begovich informed

    HARBOURSIDE that the TOWN’s basis for requesting the removal of amplified sound from

                                                       -58-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 60 of
                                      109


    the Classic Car Show SEP Application was Code § 27-370(B), and that Town Manager Matt

    Benoit had advised not to approve the Classic Car Show SEP Application with amplified sound.

           202.   On February 12, 2019, HARBOURSIDE advised the TOWN that it would not

    remove amplified sound from the Classic Car Show SEP Application: “[Harbourside] does not

    agree to remove the sound from the application. Please process the special event permit as

    originally submitted with either the approval or denial of amplification of sound and provide a

    formal response.”

           203.   On February 15, 2019, the TOWN issued Special Event Permit PZ # 19-3698

    (“SEP 19-3698”) in response to the Classic Car Show SEP Application. SEP 19-3698 did not

    allow the amplified live music requested by the Classic Car Show SEP Application.

           204.   On March 15, 2019, the TOWN issued Special Event Permit PZ #19-3751 for a

    Fleetwood Mac concert on March 30, 2019.

           205.   On April 26, 2019, the TOWN delivered 21 Notices of Violation (the “21

    NOVs”) to HARBOURSIDE for hosting events at Harbourside Place without a Special Event

    Permit on 18 dates in 2018 (June 8, 16, 22 and 29; July 7, 21 and 27; August 11, 24 and 25;

    September 1; October 21 and 28; November 4; December 9, 16, 23 and 30) and 3 dates in 2019

    (February 10, 17 and 24). The TOWN requested that the Special Magistrate fine Harbourside in

    excess of $315,000 for all 21 NOVs, because the Town alleged each event constitutes an

    irreparable or irreversible violation. The 21 NOVs were scheduled to be heard by the Town’s

    Special Magistrate on May 8, 2019, but the hearing was rescheduled for May 29, 2019.

           206.   After receiving the 21 NOVs, HARBOURSIDE engaged a public relations firm

    to draw attention to the Town’s actions. Shortly thereafter, the TOWN’s actions became the

                                                       -59-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 61 of
                                      109


    focus of local television reports and newspaper articles, which led to the Town Council

    members receiving inquiries from their constituents expressing support for HARBOURSIDE.

           207.   During the hearing before the TOWN’s Special Magistrate on May 8, 2019, the

    TOWN revealed that in addition to the 21 NOVs currently pending, the Town had opened 37

    other code enforcement cases (the “37 Code Cases”) against HARBOURSIDE for events

    occurring after June 8, 2018, which cases the TOWN intended to pursue against

    HARBOURSIDE as irreparable or irreversible violations. Given the TOWN’s practice of

    seeking a fine of $15,000, plus costs, for each violation it deemed to be irreparable or

    irreversible, the 37 Code Cases represented an additional potential liability of more than

    $555,000 to HARBOURSIDE.

           208.   The Town sought to fine HARBOURSIDE over $870,000 for events held at

    Harbourside Place, notwithstanding the fact that 47 of the 58 events at issue in the 21 NOVs and

    37 Code Cases were for regular, routine events such as Yoga, the Green Market and Car Shows,

    which involved no amplified sound at all and were conducted in accordance with traffic, safety

    and parking protocols established by the Town for such events.

           209.   Only after the TOWN’s actions with respect to the 21 NOVs and 37 Code Cases

    became the focus of local television reports and newspaper articles, and the Town Council heard

    broad community support for HARBOURSIDE’s position did the TOWN offer to resolve the

    21 NOVs and 37 Code Cases.

           210.   On August 13, 2019, the TOWN issued a minor site plan amendment (PZ #19-

    3912), which amended the Development Order to allow Routine Events (defined as the

    waterfront market, car show and yoga) subject to established conditions. PZ #19-3912 allowed

                                                        -60-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 62 of
                                      109


    the events which the TOWN previously characterized as causing irreparable or irreversible

    harm to the TOWN.

           211.   On or about August 16, 2019, Jupiter Christian School’s Community Outreach

    Director, Chelsea Gunn, contacted HARBOURSIDE to advise about their upcoming “annual

    back-to-school ice cream outing” at Harbourside Place on September 27, 2019. The ice cream

    outing consisted of 50-75 families that all go and get ice cream at the ice cream shop in

    Harbourside Place and then sit around eating it in the Amphitheater. Even though the ice cream

    outing did not require a permit under the Code, given HARBOURSIDE’s recent experience

    with the TOWN regarding Yoga, the Green Market and Car Shows, HARBOURSIDE directed

    Ms. Gunn to contact the TOWN. The TOWN advised Ms. Gunn that she would have to apply

    for a Special Event Permit for the ice cream outing and that Special Event Permit would count

    against HARBOURSIDE’s limited number of Special Event Permits under the Code.

    HARBOURSIDE was forced to advise Ms. Gunn that it had to reserve its Special Event Permits

    for live musical performances at the Amphitheater.

           212.   On November 1, 2019, HARBOURSIDE emailed its 2020 Events Program

    Schedule, which is attached as Exhibit “17”, to the TOWN in accordance with Condition 10(e)

    of Resolution No. 2-13, and requested that the TOWN “[k]indly advise a convenient time to

    coordinate details with CRA and the Jupiter Police Department.”

           213.   The Barre Code Modification Request was one of several requests

    HARBOURSIDE made to the TOWN for minor modifications of the Development Order to

    allow HARBOURSIDE to rent or otherwise make economic use of vacant or unused space at

    Harbourside Place which the TOWN refused to entertain.

                                                       -61-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 63 of
                                      109


           214.     The Town has issued numerous special event permits for various events

    involving live musical performance. These special event permits impose different sound limits

    upon HARBOURSIDE without any consistency, explanation or basis, and impose sound limits

    at receiving properties and at HARBOURSIDE’s “upland property line.” For example, between

    October 2019 and March 2020, the TOWN issued 11 special event permits for events at

    Harbourside Place that included outside live musical performances. The TOWN imposed 3

    different sound level limitations in the special event permits:

                   (a)     For 8 of the special event permits, the TOWN imposed a Leq 70 dB(A)

   standard over 3 minutes at the Harbourside Place upland property line and a Leq 55 dB(A)

   standard over 3 minutes at Water’s Edge;

                   (b)     For 2 of the special event permits, the TOWN imposed a Leq 75 dB(A)

   standard over 3 minutes (with a 2 dB(A) grace exceedance) at the Harbourside Place upland

   property line and a Leq 55 dB(A) standard over 3 minutes (with a 2 dB(A) grace exceedance) at

   Water’s Edge; and

                   (c)     For the last special event permit, the TOWN imposed a Leq 70 dB(A)

   standard over 3 minutes (with a 2 dB(A) grace exceedance) at the Harbourside Place upland

   property line and a Leq 55 dB(A) standard over 3 minutes (with a 2 dB(A) grace exceedance) at

   Water’s Edge.

           215.     Of the 8 special event permits described in paragraph 214(a), which imposed the

    most restrictive sound level standards of the 11 total special event permits issued between

    October 2019 and March 2020:



                                                         -62-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 64 of
                                      109


                  (a)     All 8 were for events which were held on a day followed by a Saturday,

   Sunday or National Holiday;

                  (b)     3 were for daytime events;

                  (c)     4 were for nighttime events that ended at or before 10PM; and

                  (d)     1 was for an event on New Year’s Eve that ended at 12:30AM.

   Nothing about the day, time or content of the musical performances at the events corresponding

   to these 8 special event permits called for the imposition of sound level standards more

   restrictive than those imposed by the Sound Ordinance, because the events were all held on days

   and at times during which community standards for sound are most relaxed.

           216.    Almost all of the events at Harbourside Place occurring between October 2019

    and March 2020 for which the Town issued the 11 special event permits described in paragraph

    214 featured local artists who are not signed to major recording labels and are not regularly

    featured on local or national airwaves. The lone exception was the event hosted on Saturday

    February 29, 2020, which featured John Tesh, who is a television and radio personality that has

    recorded over 50 albums and owns his own record label. The TOWN imposed the least

    restrictive sound level standard of the 11 special event permits on the event billed as “John Tesh

    Live at Harbourside Place.”

           217.    Neither the CRA nor the Town’s Police Department have agreed to meet or

    coordinate with HARBOURSIDE regarding its 2018, 2019 or 2020 Events Program Schedules.

           218.    On May 14, 2020, the United States Court of Appeals for the Eleventh Circuit

    issued its Opinion (the “Eleventh Circuit Opinion”) on the HARBOURSIDE’s appeal of this

    Court’s Order Denying Plaintiff’s Motion For a Preliminary Injunction. (Dkt No. 173). The

                                                        -63-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 65 of
                                      109


    Eleventh Circuit Opinion made clear that more was needed to determine whether Ordinance 1-

    16 was content-based.

           219.    After the Eleventh Circuit Opinion, the Town Council moved to correct the

    Sound Ordinance’s more obvious constitutional problems that have been raised by

    HARBOURSIDE, and on July 21, 2020, the Town Council passed Ordinance 14-20, which is

    attached as Exhibit “18”. Ordinance 14-20 amended the Sound Ordinance, as previously

    amended by Ordinance 1-16.

          220.    Ordinance 14-20 amended the Sound Ordinance to:

                  (a) no longer expressly treat outside live musical performances differently than

                      other amplified sounds;

                  (b) eliminate the peak measurement sound level standard for live musical

                      performances and theater, and to impose only a 3-minute sound level

                      standard.

          221.    As with the Town’s adoption of Ordinance 1-16, the Town adopted Ordinance 14-

   20 specifically to target Harbourside’s outdoor venue in yet another unlawful attempt to divest

   Harbourside of the rights it previously acquired.

          222.    While the Sound Ordinance, as amended by Ordinance 14-20, by itself no longer

   expressly requires a non-residential property owner or tenant to obtain either outdoor venue

   approval or a special event permit for an outside live musical performance, the fact is that a non-

   residential property must have either outdoor venue approval or a special event permit for an

   outside live musical performance, because Chapter 27 requires special event permits for any

   temporary use, which includes outside live musical performance.

                                                        -64-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 66 of
                                      109


           223.    Notwithstanding Ordinance 14-20’s amendment to the Sound Ordinance, to

    obtain outdoor venue approval, a non-residential property separated from nearby properties

    located in a sound zone by a body of water must demonstrate that its outdoor venue can operate

    in a manner that complies with two different standards: (1) a standard at the upland property

    line of the property in which the outdoor venue is located; and (2) a standard at the upland

    property line of the receiving property.

           224.    Prior to the adoption of Ordinance 14-20 on July 21, 2020, HARBOURSIDE

    specifically asked the TOWN if an outdoor venue had to meet both standard described in

    paragraph 221, because the proposed version of Ordinance 14-20 required that one standard or

    the other needed to be met. In response, as the Town Council considered Ordinance 14-20 on

    July 21, the Town Council changed the “or” to “and” to make clear that both of the standards

    described in paragraph 221 had to be met for outdoor venue approval.

           225.    HARBOURSIDE has demonstrated that its Amphitheater can operate in a

    manner that meets the sound level standard at the upland property line of receiving properties.

    Specifically, the Amphitheater can operate without exceeding the Sound Ordinance’s Leq. 55

    dB(A) standard over 3 minutes at properties located in Water’s Edge.

           226.    The TOWN is well aware that HARBOURSIDE’s Amphitheater cannot operate

    in a manner that meets the Sound Ordinance’s Leq. 65 dB(A) standard over 3 minutes at

    HARBOURSIDE’s upland property line, because the substantial record of past live musical

    performances at HARBOURSIDE’s Amphitheater demonstrates that meeting the Leq. 65 dB(A)

    standard over 3 minutes at HARBOURSIDE’s upland property line will result in the audiences

    for such performances not being able to hear the music.

                                                        -65-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 67 of
                                      109


           227.    Notwithstanding the fact that Ordinance 14-20 was allegedly adopted to address

    the nuisance to other properties caused by excessive sound, Ordinance 14-20’s imposition of a

    standard at an outdoor venue’s upland property line has a disparate effect on properties that are

    separated from sound receiving properties by areas not located in a designated sound zone. As

    applied to HARBOURSIDE, based on the substantial record of past live musical performances

    at HARBOURSIDE’s Amphitheater, outside live musical performances that comply with the

    Leq. 65 dB(A) standard over 3 minutes at HARBOURSIDE’s upland property line will result in

    sound that reaches Water’s Edge at a level that is perceived as half as loud as the sound level the

    Sound Ordinance has deemed a nuisance.

          228.     Notwithstanding the TOWN’s adoption of Ordinance 14-20, the Special

   Permitting Ordinance requires a special event permit prior to engaging in First Amendment-

   protected expression on a non-residential property. This prior restraint is unlawful, facially and

   as applied to events at Harbourside Place.

          229.     The Special Permitting Ordinance requires a person hosting a temporary event

   involving First Amendment-protected expression to obtain a special event permit prior to the

   event. The Special Permitting Ordinance limits the number of temporary events that may be held.

          230.     Harbourside Place, including the Amphitheater, was designed and built to host

   temporary events on a regular basis.

          231.     The TOWN required the HARBOURSIDE to host regular events; the

   Harbourside Events Programming Schedule incorporated into the Development Orders,

   provided: “Please see the attached Statement of Use, schedule and permit exemption for the

   programming obligation by the Harbourside project.”

                                                        -66-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 68 of
                                      109


           232.     The TOWN has developed protocols that apply to all events all sizes and

   locations at Harbourside Place, which addresses all of the issues ordinarily governed by the

   Special Permitting Ordinance including but not limited to parking, traffic, insurance, signs,

   alcohol sales, road closures, police presence and cleanup. The TOWN also has numerous

   conditions it imposes on amplified sound, under which HARBOURSIDE routinely operates.

           233.     Given the established protocols and conditions described paragraph 320, as

   applied to HARBOURSIDE, the Special Permitting Ordinance serves exclusively as the means

   by which the TOWN controls the number of outdoor live music events at Harbourside Place’s

   Amphitheater and the level of sound allowed during those outdoor live music events below

   levels set forth in the Sound Ordinance.

           234.     The Special Permitting Ordinance does not provide adequate safeguards to guide

   the decision of the TOWN’s issuing official(s), and as a result, vests unbridled discretion in the

   TOWN’s issuing official(s) with respect to issuing special event permits for events involving

   First Amendment-protected expression.

           235.     The provisions of the Special Permitting Ordinance that allow the TOWN’s

   issuing official(s) to impose “[n]oise limitations more restrictive than the present Code … for the

   benefit of surrounding uses” are not narrowly drawn, reasonable and definite.

      COUNT I – 42 U.S.C. §1983 – VIOLATIONS OF THE FIRST AND FOURTEENTH
      AMENDMENTS TO THE UNITED STATES CONSTITUTION BY THE TOWN OF
                                       JUPITER

           236.     The allegations set forth in paragraphs 1 through 235 are re-alleged and

   incorporated as if fully set forth herein.




                                                         -67-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 69 of
                                      109


          237.     This is an action pursuant to 42 U.S.C. §1983 seeking redress for continuing

   violations of the First and Fourteenth Amendments to the United States Constitution.

          238.     Music, as a form of expression and communication, is protected under the First

   Amendment. Music is created by the playing of musical instruments. This protection extends to

   amplified music.

          239.     HARBOURSIDE is a private business enterprise that enjoys business

   relationships with many independent retail tenants.            The TOWN has no legitimate role in

   managing the daily operations and business plans of HARBOURSIDE on its privately-owned

   property. The TOWN has no legitimate interest in controlling or prohibiting the content of

   music that may be played at the Amphitheater or directing what musical instruments may or may

   not be used. The TOWN’s police power authorizes it to act to protect the health, welfare and

   safety of the people, but limited by the protections afforded individuals by the United States

   Constitution.

          240.     The musical performances at the Amphitheater constitute protected expression

   under the First and Fourteenth Amendments, as well as under Article 1, Section 4 of the Florida

   Constitution; the TOWN’s interference with, and prior restraint of, those activities on

   HARBOURSIDE’s private property also raise Fifth Amendment concerns.

          241.     The Town’s Manager, its Town Council and Director of Planning and Zoning,

   under color of law or authority, through the exercise of authority granted under the Special

   Permitting Ordinance and abuse of authority prescribed in the Harbourside PUD and Site Plan,

   have adopted and implemented a de facto policy of the TOWN to take any and all steps



                                                        -68-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 70 of
                                      109


   necessary to restrain and/or prohibit constitutionally-protected musical performances on

   HARBOURSIDE’s private property through the special event permitting process.

          242.       Pursuant to the Harbourside PUD and Site Plan, the TOWN’s Special Permitting

   Ordinance does not apply to the regularly-scheduled musical performances at Harbourside Place,

   but the TOWN under color of law has required use of this process through the following

   threatened actions:

                    (a)     Restraining protected speech and expression through prior restraint;

                    (b)     Repeal or modification of the Approved Event Program;

                    (c)     Shutting down musical performances through police action; and

                    (d)     Refusal to recognize the Amphitheater as an ‘outdoor venue’ under the

   Sound Ordinance, notwithstanding HARBOURSIDE’s compliance with the Harbourside PUD

   and Site Plan.

           243.      The TOWN has imposed, and plans to continue to impose, unlawful prior

    restraints on the musical performances at Harbourside Place, including:

                    (a)     The requirement to obtain special event permits for regularly scheduled

   events already covered by the Approved Event Program;

                    (b)     The TOWN’s direction that HARBOURSIDE agree not to play rap, hip-

   hop, heavy metal, rock, etc. at the Amphitheater, and inclusion of such agreement into the

   conditions of special permits by reference;

                    (c)     The TOWN’s prohibition or limitation of the playing of specific musical

   instruments in Special Event Permits;



                                                          -69-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 71 of
                                      109


                  (d)      The TOWN’s action to deny HARBOURSIDE ‘permission’ for future

   “live music” on Sundays, and/or the use of drums and bass guitars, based on HARBOURSIDE’s

   failure to abide by the TOWN’s prior restraints on such expressions; and

                  (e)      The TOWN’s imminent repeal of the Approved Event Program to impose

   conditions on all future performances.

          244.     Prior    restraints    on    speech    bear    a    heavy     presumption       against   their

   constitutionality.   The settled rule is that a system of prior restraint avoids constitutional

   infirmity only if it takes place under procedural safeguards designed to obviate the dangers of a

   censorship system. No such procedural safeguards exist in the TOWN’s Code of Ordinances.

          245.     The TOWN’s prohibitions on the types of musical instruments that may be

   played at the Amphitheater constitute content-based restrictions on protected expression, because

   they bar the genres or forms of musical expression predicated on the prohibited musical

   instruments.

          246.     The TOWN’s direction regarding the types of music that may be performed at

   the Amphitheater constitutes content-based restrictions on protected expression.

          247.     By adopting Ordinance 1-16, the TOWN has attempted to dictate the content of

   musical expression performed at the Amphitheater through less obvious, but no less unlawful

   means. These means, which cannot be justified without reference to the content of musical

   expression the TOWN has demonstrated it wants to restrict or limit, include:

                  (a)      Numerous sound level standards and measurement criteria that are

   applicable to the Amphitheater only;



                                                         -70-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 72 of
                                      109


                  (b)     An instantaneous sound level standard that cannot be met without altering

   the content of musical expression;

                  (c)     A sound level standard at the sound source that cannot be met without

   altering the content of musical expression.

          248.     The TOWN’s change of strategy and legal position was revealed during the

   June 15, 2016 status conference before the Court. Prior to then, the TOWN had asserted that

   HARBOURSIDE was legally prohibited from presenting any events at its amphitheater without a

   special event permit, based on the flawed premise that HARBOURSIDE could not comply with

   the TOWN’s sound regulations otherwise. On January 8 and 9, 2016, just days after

   HARBOURSIDE commenced this action, the TOWN through its police force affirmatively

   prohibited and shut down HARBOURSIDE’s amphitheater events (and even its canned music

   piped through its amphitheater speakers when events are not occurring) on the ground that

   HARBOURSIDE did not obtain a special event permit to do so.

          249.     However, upon its enactment of Ordinance 1-16 (and believing that

   HARBOURSIDE cannot comply with its new provisions), the TOWN has now adopted

   HARBOURSIDE’s position that HARBOURSIDE has satisfied all conditions and may present

   its regularly-programmed events at its amphitheater without a special event permit.            By

   acknowledging that HARBOURSIDE does not need special event permits to continue to present

   its regular event programming (as it has done without TOWN interference since May 2016), the

   TOWN concedes that the legal premise on which it earlier required HARBOURSIDE to obtain

   special event permits for every event at HARBOURSIDE’s amphitheater was fallacious, and that



                                                        -71-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 73 of
                                      109


   its imposition of various permitting conditions was arbitrary, capricious and revealed selective

   and unequal treatment under the TOWN’s laws.

          250.     The use of the phrase “upland property line” in both Ordinance 1-16 and

   Ordinance 14-20 is both unconstitutionally vague and specifically directed at HARBOURSIDE.

          251.    Government restrictions on speech based upon the content of the message are

   presumptively unconstitutional and are subject to a higher level of scrutiny as a result. Because

   the TOWN's special event permits impose content-based restrictions on their face, those

   provisions can stand only if they survive strict scrutiny, which requires the TOWN to show that

   the restriction furthers a compelling interest and is narrowly tailored to achieve that interest.

          252.     A compelling interest is “an interest of the highest order.” Mere speculation of

   harm does not constitute a compelling interest. The Town already conceded it did not have an

   interest of the highest order when it issued the special event permits as Class “A” special

   permits, because such permits are issued for temporary uses that are “anticipated to have

   minimal impacts on surrounding uses.” §27-271(1), Town Code.

          253.     The TOWN’s legitimate interest regarding events at the Amphitheater is

   preventing excessive noise, which is not a compelling interest.

          254.     The TOWN’s conduct has deprived, and continues to deprive, HARBOURSIDE

   of rights, privileges or immunities secured by the Constitution or laws of the United States.

          WHEREFORE, HARBOURSIDE PLACE, LLC respectfully requests that this Court

   enter a judgment providing that:

          (a)     declaring that the musical performances and other events at the Amphitheater

                  constitute expression protected by the First Amendment;

                                                         -72-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 74 of
                                      109


         (b)   declaring that the following constitute unlawful prior restraints on expression

               protected by the First Amendment:

               (i)     The TOWN’s actions under the Special Permitting Ordinance to deny or

               condition Special Event Permits for musical performances at the Amphitheater;

               (ii)    The requirement to obtain Special Event Permits for regularly scheduled

               events already covered by the Approved Event Program;

               (iii)   The TOWN’s direction that HARBOURSIDE agree not to play rap, hip-

               hop, heavy metal, rock, etc. at the Amphitheater, together with:

                       (1)      the TOWN’s implied threat to use the special event permitting

                       process continuously to impose conditions upon HARBOURSIDE’s use of

                       the Amphitheater inconsistent with the HARBOURSIDE’s rights and

                       expectations under the Harbourside PUD and Site Plan, and federal law;

                       and

                       (2)      the TOWN’s use of its code enforcement process to impose

                       substantial financial penalties for violations of unlawful Special Event

                       Permit conditions;

               (iv)    The TOWN’s prohibition or limitation of the playing of specific musical

               instruments in Special Event Permits; and

               (v)     The TOWN’s ability to repeal the Approved Event Program as a means to

               impose conditions on all future performances;

         (c)   declaring that the foregoing unlawful prior restraints constitute violations of

               HARBOURSIDE’s rights under the First Amendment;

                                                     -73-

                   O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 75 of
                                      109


         (d)   declaring that the TOWN’s prohibition on the types of musical instruments that

               may be played at the Amphitheater constitute content-based restrictions on

               protected expression;

         (e)   declaring that the TOWN’s directions regarding the types of music that may be

               performed at the Amphitheater constitute content-based restrictions on protected

               expression;

         (f)   declaring that the TOWN’s threat to cancel Sunday musical performances

               altogether unless HARBOURSIDE plays a specific type of music constitutes a

               content –based restriction on protected expression;

         (g)   declaring that the Amended Sound Ordinance is not a facially content-neutral

               regulation of musical expression protected by the First Amendment;

         (h)   declaring that Ordinance 1-16 cannot be justified without respect to the content of

               the musical expression the TOWN has demonstrated it wants to restrict or limit at

               HARBOURSIDE;

         (i)   declaring that the Amended Sound Ordinance is not narrowly tailored to serve a

               compelling government interest;

         (j)   declaring Ordinance 1-16’s use of the term “upland property line” an unlawful

               prior restraint on musical expression protected by the First Amendment in that it

               is vague, is specifically targeted against HARBOURSIDE and operates to inhibit

               HARBOURSIDE’s exercise of freedoms afforded by the First Amendment;




                                                     -74-

                   O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 76 of
                                      109


            (k)      declaring that the exemption from the application of sound level standards of §13-

                     125 of the Code for religious services and practice of religion under the Amended

                     Sound Ordinance violates the Establishment Clause of the First Amendment;

            (l)      declaring Ordinance 1-16 in unconstitutional, and striking:

                             (i)      the portions of Ordinance 1-16 that can be severed; or

                             (ii)     Ordinance 1-16 in its entirety because the portions that must be

   struck as unconstitutional render the remaining ordinance arbitrary, capricious, ambiguous and

   vague;

            (m)      granting injunctive relief;

            (n)      awarding damages;

            (o)      awarding attorneys’ fees and costs pursuant to 42 U.S.C. §1988(b), and

            (p)      awarding such other and further supplemental relief to HARBOURSIDE as may

                     be just and proper.

                   COUNT II – 42 U.S.C. §1983 – VIOLATIONS OF THE FIFTH AND
                     FOURTEENTH AMENDMENTS TO THE UNITED STATES
                          CONSTITUTION BY THE TOWN OF JUPITER

            255.      The allegations set forth in paragraphs 1 through 235 are re-alleged and

   incorporated as if fully set forth herein.

            256.      This is an action pursuant to 42 U.S.C. §1983 seeking redress for continuing

   violations of the Fifth and Fourteenth Amendments to the United States Constitution.

            257.      As applied to HARBOURSIDE, the Sound Ordinance and Special Permitting

   Ordinance deny HARBOURSIDE procedural due process.




                                                           -75-

                         O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                      t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 77 of
                                      109


          258.     Pursuant to Section 13-119 of the Code, events receiving Special Event Permits

   are exempt from the noise level regulations set forth in the Sound Ordinance, and are also

   exempt from the substantive and procedural protections afforded by the Sound Ordinance.

          259.     Specifically, Section 13-125(c) of the Code requires the TOWN to account for

   ambient sound levels in enforcing violations of the Sound Ordinance: “If the ambient sound level

   exceeds the standard, as noted in Table 1 and 2 above, of the designated residential sound zones,

   the ambient sound level shall be considered the standard, but at no time shall a sound source

   exceeds the standard noted in Section 13-125(b) at the property line.”

          260.     Because Special Event Permits are exempt from the requirements of the Sound

   Ordinance, the TOWN can regulate amplified sounds in a Special Event Permit without

   accounting for the impact of ambient noise at the location at which a violation is alleged.

          261.     Section 13-125(c) does not adequately address ambient sound by failing to

   account for the cumulative impact of multiple sound sources. As a result, HARBOURSIDE can

   amplify sound such that it causes sound levels to reach Water’s Edge at Leq 55 dB(A) over a 3

   minute period. Such conduct on the part of HARBOURSIDE would not create a nuisance and

   would lawful under the Sound Ordinance. But other sound sources occurring simultaneously at

   Water’s Edge, including but not limited to ambient sound, necessarily elevate sound levels at

   Water’s Edge higher than Leq 55 dB(A), thereby triggering a perceived violation of the Sound

   Ordinance that is attributed to HARBOURSIDE.

          262.     The effect of the Sound Ordinance’s failure to account for the cumulative

   impacts of multiple sound sources is that the Sound Ordinance arbitrarily and capriciously makes



                                                        -76-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 78 of
                                      109


   the same conduct by HARBOURSIDE lawful (not a nuisance) on one occasion and unlawful (a

   nuisance) on another occasion.

          263.     The impact of the failure of the Sound Ordinance to account for the cumulative

   impacts of multiple sound sources is even more arbitrary and capricious when one considers that

   the TOWN is regulating excessive sound under its power to address public nuisances. An

   ordinance with such an effect must, in other words, do no more than duplicate the result that

   could have been achieved in the courts—by adjacent landowners (or other uniquely affected

   persons) under the State's law of private nuisance, or by the TOWN under its complementary

   power to abate nuisances that affect the public generally, or otherwise.

          264.     Determination of what constitutes a nuisance requires consideration of the

   individual facts and circumstances of the affected property, and the increased level of ambient

   and transitory sound at Water’s Edge, which has been demonstrated by over a year’s worth of

   sound data collected by the TOWN and HARBOURSIDE, necessarily makes the level of sound

   that constitutes a nuisance at Water’s Edge higher than in other residential areas of the TOWN.

   The failure of the Sound Ordinance to account for the cumulative impacts of multiple sound

   sources, as applied to HARBOURSIDE, has the opposite effect of imposing a de facto standard

   to Water’s Edge of Leq 52-53 dB(A).

          265.     Section 13-125(d) of the Code evidences the TOWN’s recognition that a higher

   sound standard should apply to Water’s Edge.              Section 13-125(d) provides that the sound

   standard to be applied at the boundary of two sound zones is the logarithmic dB(A) average of

   the standards from the respective sound zones. Water’s Edge is on the boundary of a residential



                                                        -77-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 79 of
                                      109


   sound zone, and Harbourside Place is in a MU Zone with a higher sound level standard that

   should have implicated §13-125(d).

           266.    Section 327.65(2), Fla. Stat., effectively renders the Intracoastal Waterway a

    sound zone which imposes a sound standard no lower than Leq 90 dB(A). Water’s Edge is on

    the boundary of the de facto Intracoastal Waterway sound zone. As a result, the applicable

    standard at Water’s Edge should be the logarithmic average of Leq 55 dB(A) and Leq 90 dB(A).

          WHEREFORE, HARBOURSIDE PLACE, LLC respectfully requests that this Court

    enter a judgment:

                  (a)     Finding that:

                          (i)      The TOWN’s failure to include the substance of §13-125(c) in

                          Special Event Permits renders the Special Event Permits arbitrary and

                          capricious and in violation of substantive due process;

                          (ii)     The TOWN’s failure to include provisions addressing the

                          cumulative impacts of multiple sound sources in Special Event Permits

                          renders the Special Event Permits arbitrary and capricious and in violation

                          of substantive due process;

                          (iii)    The sound standards applied by the TOWN to HARBOURSIDE

                          exceed the TOWN’s authority to regulate no more than an actual nuisance;

                          and

                          (iv)     The Sound Ordinance’s failure to address the cumulative impacts

                          of multiple sound sources renders it arbitrary and capricious, both facially

                          and as applied to HARBOURSIDE;

                                                        -78-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 80 of
                                      109


                          (v)      Ordinance 1-16 is arbitrary and capricious because:

                                   (1)     It imposes numerous sound level standards on musical

   expression that bear no relationship to the TOWN’s expressed goal of preventing unwanted

   sound on other properties;

                                   (2)     It declares certain conduct a nuisance that is not a nuisance

   in fact;

                                   (3)     It provides exemptions, conditions or modifications of

   general sound level standards which bear no relationship to the TOWN’s expressed goal of

   preventing excessive sound on other properties, including but not limited to the exclusion of

   properties separated by another property, public or private right-of-way or waterways from

   logarithmic dB(A) averaging under §13-125(d), the exemption of excessive sounds that enjoy no

   protection under the First Amendment, and the imposition of a completely different sound level

   standard for religious services or the practice of religion which would include religious musical

   expression;

                                   (4)     It exempts from the outdoor venue approval process

   existing outdoor venues but not as of the date of Ordinance 1-16;

                                   (5)     It declares the failure to provide the TOWN at any time

   upon request with the sound data report, or the refusal to provide the TOWN with access to the

   sound limiter, an irreparable violation;

                          (vi)     Ordinance 1-16’s use of the term “upland property line” is

   unconstitutionally vague, and targeted against HARBOURSIDE, and therefore void;

                  (b)     granting injunctive relief;

                                                        -79-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 81 of
                                      109


                    (c)     awarding damages;

                    (d)     awarding attorneys’ fees and costs pursuant to 42 U.S.C. §1988(b), and

                    (e)     awarding such other and further supplemental relief to HARBOURSIDE

                    PLACE, LLC as may be just and proper.

                  COUNT III – 42 U.S.C. §1983 – VIOLATIONS OF THE FOURTH
                  AND FOURTEENTH AMENDMENTS TO THE UNITED STATES
                        CONSTITUTION BY THE TOWN OF JUPITER

            267.     The allegations set forth in paragraphs 1 through 235 are re-alleged and

    incorporated as if fully set forth herein.

           268.      This is an action pursuant to 42 U.S.C. §1983 seeking redress for continuing

   violations of the Fourth and Fourteenth Amendments to the United States Constitution.

           269.      The Fourth Amendment states:

           The right of the people to be secure in their persons, houses, papers, and effects,
           against unreasonable searches and seizures, shall not be violated, and no Warrants
           shall issue, but upon probable cause, supported by Oath or affirmation, and
           particularly describing the place to be searched, and the persons or things to be
           seized.

   U.S. Const. amend. IV.

           270.      HARBOURSIDE owns a sound limiter and iPad sound level meter that it uses in

   connection with the musical performances and other events it programs for the Amphitheater.

           271.      The reports produced by HARBOURSIDE’s sound limiter and iPad sound level

   meter constitute HARBOURSIDE’s private papers and effects under the Fourth Amendment,

   and HARBOURSIDE has an expectation of privacy in them.

           272.      The Town Council, acting under color of law, has consistently required

   HARBOURSIDE to produce data from its private sound limiter and iPad sound level meter

                                                          -80-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 82 of
                                      109


   without probable cause or a warrant, on a continuing basis and under penalty of fines and other

   coercive measures.

          273.     The TOWN’s conduct has deprived, and continues to deprive, HARBOURSIDE

   of rights, privileges or immunities secured by the Constitution or laws of the United States.

          WHEREFORE, HARBOURSIDE PLACE, LLC respectfully requests that this Court

    enter a judgment:

                  (a)     finding that conditions of the Harbourside PUD, Site Plan and Special

                  Event Permits requiring HARBOURSIDE to produce sound limiter reports, iPad

                  sound level meter reports, or any other business record of HARBOURSIDE

                  without probable cause and a warrant and under penalty of fines and other

                  coercive measures, violate the Fourth Amendment to the United States

                  Constitution;

                  (b)     finding that the Amended Sound Ordinance’s requirements that

                  HARBOURSIDE produce sound limiter reports, iPad sound level meter reports,

                  or any other business record of HARBOURSIDE without probable cause and a

                  warrant and under penalty of fines and other coercive measures, violate the Fourth

                  Amendment to the United States Constitution;

                  (c)     awarding damages;

                  (d)     awarding attorneys’ fees and costs pursuant to 42 U.S.C. §1988(b), and

                  (e)     awarding such other and further supplemental relief to HARBOURSIDE

                  PLACE, LLC as may be just and proper.



                                                        -81-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 83 of
                                      109


                  COUNT IV – DECLARATORY AND SUPPLEMENTAL RELIEF
                             AGAINST THE TOWN OF JUPITER

           274.     The allegations set forth in paragraphs 1 through 235 are re-alleged and

   incorporated as if fully set forth herein.

           275.     This is an action for declaratory judgment pursuant to Section 28 U.S.C. §2201,

   et seq., otherwise known as the Federal Declaratory Judgment Act. This action is brought

   against the TOWN and the CRA.

           276.     A bona fide controversy exists between the parties with regard to their respective

   rights and obligations of HARBOURSIDE and the TOWN under the Harbourside PUD, Site

   Plan and Sound Ordinance, the United States and Florida Constitutions, and the CRA

   Agreement.

           277.     HARBOURSIDE has asserted that:

                   (a)     It has complied with those conditions delineated in the Harbourside PUD

   and Site Plan concerning the use of the Amphitheater as an “outdoor venue”, and is an “outdoor

   venue” under the TOWN’s Sound Ordinance;

                   (b)     As an approved “outdoor venue” under the TOWN’s Sound Ordinance,

   HARBOURSIDE is entitled to host events producing exterior sounds, subject to the hours of

   operation specified in Table 2 under Section 13-125(a) of the Sound Ordinance;

                   (c)     while HARBOURSIDE should be recognized as an “outdoor venue”

   under the TOWN’s Sound Ordinance, HARBOURSIDE is entitled, at a minimum, to host events

   producing exterior sounds, subject to the hours of operation specified in Table 1 under Section

   13-125(a) of the Sound Ordinance;


                                                         -82-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 84 of
                                      109


                 (d)     In any event, HARBOURSIDE is not obligated to seek or obtain special

   event permits for each and every regularly-scheduled public event HARBOURSIDE wishes to

   host at the Amphitheater but is required to obtain a special event permit only regarding those

   unique events for which HARBOURSIDE and the TOWN reasonably anticipate the need for

   road closures and other traffic concerns, an extraordinarily high number of attendees (such as

   Holiday events or New Years’ Eve celebrations) and heightened safety concerns;

                 (e)     The TOWN’s Sound Ordinance prescribes certain standards by which

   exterior sounds created by any property owner should be measured at a receiving property, and

   the calculations required to determine whether the exterior sounds at the receiving property

   exceed the prescribed sound ceilings;

                 (f)     That the only measuring point prescribed by the Sound Ordinance for

   enforcement against Harbourside Place is at the property line of another property impacted by

   sound being produced at Harbourside Place by HARBOURSIDE or its employees and agents

   and from no other sources;

                 (g)     Enforcement of violations of the Sound Ordinance or any Special Event

   Permit conditions related to amplified sound against HARBOURSIDE require that the TOWN

   present evidence to the Special Magistrate showing that the alleged violations arise from sounds

   being produced at Harbourside Place by HARBOURSIDE or its employees and agents;

                 (h)     Enforcement of violations of the Sound Ordinance or any Special Event

   Permit conditions related to amplified sound against HARBOURSIDE without considering the

   impacts of ambient sound violates HARBOURSIDE’s rights to due process;



                                                       -83-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 85 of
                                      109


                 (i)       Notices of Violation of the Sound Ordinance or conditions of Special

   Event Permits issued by the Town that do not notify HARBOURSIDE how it violated the Sound

   Ordinance or conditions of Special Event Permits are facially invalid under Florida law, and

   violate HARBOURSIDE’s rights to due process;

                 (j)       Submission of the annual calendar of events (Approved Event Program)

   for review by the CRA and Police Department, as required by the Harbourside PUD and Site

   Plan, was for the limited purpose of addressing public safety and traffic impacts, and not to

   impose sound impacts;

                 (k)       As of the date of this Second Amended Complaint, the annual calendar of

   events (Approved Event Program) formally submitted by HARBOURSIDE on December 22,

   2015, is in effect and governs which events may be presented at the Amphitheater without a

   Special Event Permit;

                 (l)       HARBOURSIDE had coordinated with the CRA and Police Department

   on the relevant aspects of the annual calendar of events (Approved Event Program) formally

   submitted on December 22, 2015, throughout all of 2015 in conjunction with the special

   permitting process;

                 (m)       Any provision of the Harbourside PUD or Site Plan that the Approved

   Event Program “…may be repealed in part or total by the Town, if the Town determines the

   exempt events are creating significant impacts that warrant revisions to the criteria and

   requirements….” is unlawful;

                 (n)       Even if HARBOURSIDE had violated terms and conditions of any Special

   Event Permits, which HARBOURSIDE disputes, such violations would not constitute a failure

                                                       -84-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 86 of
                                      109


   on the part of HARBOURSIDE to “at all times be in compliance with all applicable federal, state

   and local laws, statutes, rules and regulations;”

                  (o)     HARBOURSIDE has not breached any provision of the CRA Agreement;

                  (p)     Section 25 is not a material term of the CRA Agreement, and therefore,

   the CRA may not withhold Tax Increment Incentive Payment(s) due to HARBOURSIDE under

   the CRA Agreement;

                  (q)     While the TOWN may fairly enforce its Sound Ordinance according to its

   terms, the TOWN does not possess the lawful authority to dictate:

                          (i)      the hours during which HARBOURSIDE hosts public events that

   are more restrictive than the hours expressly permitted by the Sound Ordinance;

                          (ii)     the days of the week on which HARBOURSIDE hosts public

   events, or

                          (iii)    the types of musical instruments, or genre of music or other

   entertainment, which HARBOURSIDE elects to offer when it hosts public events.

          278.     The TOWN has refused to recognize HARBOURSIDE as an “outdoor venue”

   under its Sound Ordinance despite acknowledging that HARBOURSIDE has complied with all

   those conditions delineated in the Harbourside PUD and Site Plan concerning the use of the

   Amphitheater as an “outdoor venue” (including acceptance of the exterior sound analysis

   provided by HARBOURSIDE’s sound consultant); continues to demand that HARBOURSIDE

   seek and obtain special event permits for each and every public event HARBOURSIDE wishes

   to host at the Amphitheater; continues to impose terms and conditions upon HARBOURSIDE’s

   use of the Amphitheater that exceed the conditions provided by the TOWN’s Sound Ordinance;

                                                        -85-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 87 of
                                      109


   continues to impose terms and conditions upon HARBOURSIDE’s use of the Amphitheater that

   have no genuine lawful basis under its Code such as dictating the hours, days and specific

   musical instruments or genre of music that HARBOURSIDE may wish to offer to the public at

   the Amphitheater, and refuses to recognize and honor HARBOURSIDE’s vested rights under the

   Harbourside PUD and Site Plan.

          279.     While the TOWN has consistently monitored exterior sounds created by

   HARBOURSIDE by measuring sound levels at a receiving property (in this case, the Water’s

   Edge residential zone across the Intracoastal Waterway (and to the west) from Harbourside

   Place), the TOWN has asserted a continuing right to use the Special Event Permits process to

   regularly impose upon HARBOURSIDE exterior sound standards measured at the receiving

   property that are more stringent than those prescribed by the TOWN’s Sound Ordinance.

          280.     The TOWN has not declared HARBOURSIDE in violation of the TOWN’s

   Sound Ordinance; HARBOURSIDE has remained in compliance with the TOWN’s Sound

   Ordinance. Instead, the TOWN has regulated content of expression protected by the First

   Amendment through its special event permit scheme especially to restrain HARBOURSIDE, and

   then has declared violations of those conditions to restrict protected speech and musical content,

   and otherwise interfere with private property rights.

          281.     All conditions precedent to the bringing of this action have occurred, have been

   performed, have been excused, or have been rendered futile or incapable of performance.

   Without limitation, the TOWN’s treatment of HARBOURSIDE (through the terms and

   conditions imposed by its technical staff, and the directives of the Town Manager) demonstrates

   that the TOWN has no intention of treating HARBOURSIDE in accordance with the TOWN’s

                                                        -86-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 88 of
                                      109


   Sound Ordinance or the Development Orders but instead intends to continue its “special”

   treatment of HARBOURSIDE without end, in an arbitrary and capricious manner and without

   legal basis.

           282.    The parties are at odds as to their respective rights and duties.

           283.    The interests of the parties to this dispute are adverse and concrete, and all

   necessary parties are within the jurisdiction of this Court. HARBOURSIDE does not merely

   seek legal advice on questions raised out of curiosity or in the abstract, but seek this Court’s

   determination of the respective rights of the parties premised upon an ascertainable state of facts.

   Resolution of the dispute between and among the parties is of utmost importance, as the

   declarations by this Court will directly determine the existence of valuable rights (and

   corresponding obligations) which are held by one or more parties under the TOWN’s Sound

   Ordinance and the Development Orders, and shall guide the parties as they proceed in their daily

   operations and administrative processes.         The declarations sought by HARBOURSIDE are

   critical as well because of the harm the TOWN’s actions have created, and continue to create,

   upon the business interests of HARBOURSIDE, the interests of its many commercial tenants

   whose businesses greatly benefit from HARBOURSIDE’s active use of the Amphitheater, and

   the interests of the public at large who regularly enjoy the free outdoor entertainment hosted by

   HARBOURSIDE at the Amphitheater.

           284.    There exists a practical need for declaratory and injunctive relief; this cause

   presents the Court with a controversy based on concrete differences of opinion as to the legal and

   equitable rights and interests of the parties, the proper interpretation of statutory rights and

   performances thereunder, and the obligations of the parties under the tenancy arrangement

                                                        -87-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 89 of
                                      109


   alleged. The rights of the parties are dependent upon the law applicable to their respective

   positions.

          285.     The claims and issues on which HARBOURSIDE seeks declaratory and

   injunctive relief are ripe for adjudication. A prompt and final determination of the rights,

   liabilities and interests of the various parties is absolutely essential, given that the issues raised

   by this action directly affect the further relationships of the parties concerning

   HARBOURSIDE’s use of the Amphitheater and the success of Harbourside Place.

          286.     To give full force and effect to this Court’s final declarations, HARBOURSIDE

   is entitled to the granting of further relief, including temporary and/or permanent injunctive

   relief, and supplemental relief including writs of mandamus directed against the TOWN as this

   Court may deem appropriate based on its declarations of rights and remedies.

          287.     HARBOURSIDE is entitled to temporary and permanent injunctive relief against

   the TOWN, including a mandate that the TOWN enforce its Sound Ordinance and the

   Harbourside PUD and Site Plan as written, and preventing the TOWN’s enforcement of the

   manufactured conditions alleged herein including the TOWN’s unlawful restraints on speech and

   musical expressions. Irreparable harm will result if temporary and/or permanent injunctive relief

   is not entered; an adequate remedy at law is unavailable to HARBOURSIDE; there is a

   substantial likelihood of HARBOURSIDE’s success on the merits; and the granting of injunctive

   relief against the TOWN will serve the public interest by compelling the TOWN simply to

   enforce its existing Sound Ordinance, and the Harbourside PUD and Site Plan, fairly and not in a

   discriminatory or unconstitutional manner towards HARBOURSIDE. The TOWN’s continued

   demand that HARBOURSIDE obtain Special Event Permits in order for HARBOURSIDE to

                                                        -88-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 90 of
                                      109


   lawfully use the Amphitheater is contrary to the TOWN’s Sound Ordinance and the

   Development Orders.

          WHEREFORE, Plaintiff, HARBOURSIDE PLACE, LLC, requests entry of Judgment

   against Defendants, THE TOWN OF JUPITER, FLORIDA and JUPITER COMMUNITY

   REDEVELOPMENT AGENCY, granting the following relief:

                 (a)     declaration that:

                         (i)      the Court has jurisdiction over this cause and these parties;

                         (ii)     HARBOURSIDE has satisfied all conditions delineated in the

   Development Orders concerning the use of the Amphitheater as an “outdoor venue”, and is an

   “outdoor venue” under the TOWN’s Sound Ordinance;

                         (iii)    as an “outdoor venue” under the TOWN’s Sound Ordinance,

   HARBOURSIDE is entitled to host events producing exterior sounds, subject to compliance with

   Sections 13-125(a) and (b) of the TOWN’s Sound Ordinance and the hours of operation

   specified in Table 2 under Section 13-125(a) of the Sound Ordinance;

                         (iv)     if HARBOURSIDE is not an “outdoor venue” under the TOWN’s

   Sound Ordinance, HARBOURSIDE is entitled at a minimum to host events producing exterior

   amplified sounds, subject to compliance with Sections 13-125(a) and (b) of the TOWN’s Sound

   Ordinance and the hours of operation specified in Table 1 under Section 13-125(a) of the Sound

   Ordinance;

                         (v)      in any event, HARBOURSIDE is not obligated to seek or obtain

   Special Event Permits for each and every regularly-scheduled public event HARBOURSIDE

   wishes to host at the Amphitheater;

                                                       -89-

                     O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                  t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 91 of
                                      109


                           (vi)     the     TOWN         has     acted     arbitrarily,     capriciously   and

   unconstitutionally against HARBOURSIDE with respect to the imposition of the Special Event

   Permits process, and/or its imposition against HARBOURSIDE of terms and conditions relating

   to its use of the Amphitheater, and continues to do so;

                           (vii)    additionally and alternatively, the TOWN has imposed, and

   continues to impose, terms and conditions against HARBOURSIDE relating to its use of the

   Amphitheater that exceed the TOWN’s lawful authority under its Sound Ordinance and the

   Harbourside PUD and Site Plan, and are unconstitutional;

                           (viii) while the TOWN may fairly enforce its Sound Ordinance, and the

   Harbourside PUD and Site Plan, according to their terms, the TOWN does not possess the lawful

   authority to dictate:

                                    (1)     the hours during which HARBOURSIDE hosts public

                                    events that are more restrictive than the hours expressly permitted

                                    by the Sound Ordinance;

                                    (2)     the days of the week on which HARBOURSIDE hosts

                                    public events, or

                                    (3)     the types of instruments, or genre of music or other

                                    entertainment, which HARBOURSIDE elects to offer when it

                                    hosts public events;

                           (ix)     the TOWN pursuant to its Sound Ordinance shall monitor

   HARBOURSIDE’s compliance by measuring exterior sounds created by HARBOURSIDE at the

   Water’s Edge residential property line (the receiving property), provided that the calculations

                                                         -90-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 92 of
                                      109


   used to determine whether HARBOURSIDE is compliant with the Sound Ordinance are

   performed in strict accordance with Section 13-125(b)-(d) thereof, and notwithstanding

   ambiguous text in the Development Orders suggesting sound monitoring for Sound Ordinance

   purposes might occur at HARBOURSIDE’s property line;

                          (x)      as long as HARBOURSIDE complies with the standards codified

   at Table 2 of Code Section 13-125(a) and as calculated under Section 13-125(b),

   HARBOURSIDE has fully complied with the TOWN’s Sound Ordinance and shall be free from

   interference or violation notices by the TOWN;

                          (xi)     That the only measuring point prescribed by the Sound Ordinance

   for enforcement against Harbourside Place is at the property line of another property impacted by

   sound being produced at Harbourside Place by HARBOURSIDE or its employees and agents;

                          (xii)    Enforcement of violations of the Sound Ordinance or any Special

   Event Permit conditions related to amplified sound against HARBOURSIDE require that the

   TOWN present evidence to the Special Magistrate showing that the alleged violations arise from

   sounds being produced at Harbourside Place by HARBOURSIDE or its employees and agents

   and from the other source;

                          (xiii) Enforcement of violations of the Sound Ordinance or any Special

   Event Permit conditions related to amplified sound against HARBOURSIDE without

   considering the impacts of ambient sound violate HARBOURSIDE’s rights to due process;

                          (xiv)    Notices of Violation of the Sound Ordinance or conditions of

   Special Event Permits issued by the Town that do not notify HARBOURSIDE how it violated



                                                        -91-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 93 of
                                      109


   the Sound Ordinance or conditions of Special Event Permits are facially invalid under Florida

   law, and violate HARBOURSIDE’s rights to due process;

                           (xv)     Submission of the annual calendar of events (Approved Event

   Program) for review by the CRA and Police Department, as required by the Harbourside PUD

   and Site Plan, was for the limited purpose of addressing public safety and traffic impacts, and not

   to impose sound restrictions;

                           (xvi)    As of the date of this Amended Complaint, the annual calendar of

   events (Approved Event Program) formally submitted by HARBOURSIDE on December 22,

   2015, is in effect and governs which events may be presented at the Amphitheater without a

   Special Event Permit;

                           (xvii) HARBOURSIDE had coordinated with the CRA and Police

   Department on the relevant aspects of the annual calendar of events (Approved Event Program)

   formally submitted on December 22, 2015, throughout all of 2015 in conjunction with the special

   permitting process;

                           (xviii) Any provision of the Harbourside PUD or Site Plan that the

   Approved Event Program “…may be repealed in part or total by the Town, if the Town

   determines the exempt events are creating significant impacts that warrant revisions to the

   criteria and requirements….” is unlawful;

                           (xix)    Even if HARBOURSIDE had violated terms and conditions of any

   Special Event Permits, which HARBOURSIDE disputes, such violations would not constitute a

   failure on the part of HARBOURSIDE to “at all times be in compliance with all applicable

   federal, state and local laws, statutes, rules and regulations;”

                                                         -92-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 94 of
                                      109


                           (xx)     HARBOURSIDE has not breached any provision of the CRA

   Agreement; and

                           (xxi)    Section 25 is not a material term of the CRA Agreement, and

   therefore, the CRA may not withhold Tax Increment Incentive Payment(s) due to

   HARBOURSIDE under the CRA Agreement;

                           (xxii) Ordinance 1-16’s declaration that the failure to provide the TOWN

   with the sound data report, or the refusal to provide the TOWN with access to the sound limiter

   shall be an irreparable violation, exceeds the TOWN’s lawful authority;

                           (xxiii) Ordinance 1-16 is vague, ambiguous and fails to provide

   HARBOURSIDE adequate notice of its proscriptions, and is legally unsound and unenforceable;

                 (b)       the granting of further relief, including temporary and/or permanent

   injunctive relief, and supplemental relief including writs of mandamus directed against the

   TOWN, as this Court may deem appropriate based on its declarations of the parties’ rights and

   obligations, including without limitation, orders and judgments mandating that the TOWN:

                           (i)      refrain from requiring HARBOURSIDE to apply for Special Event

   Permits for its regularly-scheduled outdoor venue events;

                           (ii)     refrain from any communications or actions that tend to dictate or

   prohibit, or seek to dictate or prohibit, the use of any particular type of musical instruments

   (including percussion) or any genre of music, at Harbourside Place, including the Amphitheater;

                           (iii)    refrain from any communications or actions that tend to dictate or

   prohibit, or seek to dictate or prohibit, HARBOURSIDE’s use of the Amphitheater on any

   particular days of the week, or at any particular hours of the day or night, subject only to the

                                                         -93-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 95 of
                                      109


   requirement that HARBOURSIDE maintain compliance with Sections 13-125(a) and (b) of the

   TOWN’s Sound Ordinance; and

                           (iv)     treat HARBOURSIDE and its tenants fairly with respect to

   Harbourside Place in all respects;

                   (c)     attorneys’ fees and costs pursuant to Section 28 of the CRA Agreement;

                   (d)     such further declarations, and such further relief, as the Court deems

   necessary and proper to effectuate its declarations of rights and remedies, and reserving

   jurisdiction to consider awards of damages and professional fees resulting from the TOWN’s

   unlawful activities and exercises of governmental powers without cause or legal justification.

         COUNT V – ANTICIPATORY BREACH OF CONTRACT BY THE JUPITER
                     COMMUNITY REDEVELOPMENT AGENCY

           288.     The allegations set forth in paragraphs 1 through 235 are re-alleged and

   incorporated as if fully set forth herein.

            289.    This is an action for anticipatory breach of the CRA Agreement by the CRA.

            290.    The CRA Agreement constitutes a contract between HARBOURSIDE and

    the CRA.

           291.     HARBOURSIDE has performed, and continues to perform, all of its duties under

    the CRA Agreement.

           292.     Under the CRA Agreement, the CRA has a duty to make the Tax Increment

    Incentive Payment(s) to HARBOURSIDE (the first of which is due no later than May 1, 2016).

            293.    The CRA through its November 20 Notice of Breach has distinctly,

    unequivocally and absolutely evidenced its refusal to perform its duty to make the Tax

    Increment Incentive Payment(s) to HARBOURSIDE.
                                                         -94-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 96 of
                                      109


             294.   HARBOURSIDE is entitled to specific performance of the CRA Agreement by

    the CRA pursuant to Section 14 of the CRA Agreement, including the payment of the Tax

    Increment Incentive Payment(s) as they become due to HARBOURSIDE.

             WHEREFORE, Plaintiff HARBOURSIDE PLACE, LLC, demands judgment against

    Defendant,      JUPITER      COMMUNITY             REDEVELOPMENT                AGENCY,         for   specific

    performance (payment of the Tax Increment Incentive Payment(s) due to HARBOURSIDE),

    attorneys’ fees and costs pursuant to Section 28 of the CRA Agreement, and for such other

    relief that this Court deems just and proper.

          COUNT VI – BREACH OF CONTRACT BY THE JUPITER COMMUNITY
                          REDEVELOPMENT AGENCY

             295.   The allegations set forth in paragraphs 1 through 235 are re-alleged and

    incorporated as if fully set forth herein.

             296.   This is an action for breach of the CRA Agreement by the CRA.

             297.   The CRA Agreement constitutes a contract between HARBOURSIDE and

    the CRA.

             298.   HARBOURSIDE has performed, and continues to perform, all of its duties under

    the CRA Agreement.

             299.   Under the CRA Agreement, the CRA has a duty to make the Tax Increment

    Incentive Payment(s) to HARBOURSIDE (the first of which was due no later than May 1,

    2016).

             300.   The CRA through its November 20 Notice of Breach has distinctly,

    unequivocally and absolutely evidenced its refusal to perform its duty to make the Tax

    Increment Incentive Payment(s) to HARBOURSIDE.
                                                          -95-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 97 of
                                      109


            301.    Despite written demand by HARBOURSIDE, the CRA failed and refused to

    make the Tax Increment Incentive Payment due to HARBOURSIDE as of May 1, 2016.

            302.    HARBOURSIDE is entitled to specific performance of the CRA Agreement by

    the CRA pursuant to Section 14 of the CRA Agreement, including the payment of the Tax

    Increment Incentive Payment due to HARBOURSIDE as of May 1, 2016.

           WHEREFORE, Plaintiff HARBOURSIDE PLACE, LLC, demands judgment against

    Defendant,     JUPITER      COMMUNITY             REDEVELOPMENT                AGENCY,         for   specific

    performance (payment of the Tax Increment Incentive Payment due to HARBOURSIDE),

    attorneys’ fees and costs pursuant to Section 28 of the CRA Agreement, and for such other

    relief that this Court deems just and proper.

             COUNT VII – 42 U.S.C. §1983 – FIRST AMENDMENT RETALIATION

            303.    The allegations set forth in paragraphs 1 through 235 are re-alleged and

    incorporated as if fully set forth herein.

            304.    This is a claim of violation of the First Amendment by the TOWN based upon its

    retaliation against HARBOURSIDE for HARBOURSIDE’s exercise of its right to petition the

    government for redress pursuant to 42 U.S.C. §1983.

            305.    HARBOURSIDE petitioned the government for redress by filing its Second

    Amended and Supplemental Complaint and Second Amended and Supplemental Motion for

    Temporary Injunction in this lawsuit, which petition for redress is protected by the First

    Amendment to the United States Constitution.

            306.    The TOWN retaliated against HARBOURSIDE for seeking redress from this

    Court by taking the actions alleged in paragraphs 169 through 214 with the intent to:

                                                         -96-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 98 of
                                      109


                    (a)     prevent or severely limit protected speech, namely live amplified music;

                    (b)     harm HARBOURSIDE economically;

                    (c)     increase HARBOURSIDE’s cost of doing business in the ordinary course;

                    (d)     disrupt HARBOURSIDE’s normal business operations;

                    (e)     alienate HARBOURSIDE from the customers and visitors to Harbourside

   Place;

                    (f)     alienate HARBOURSIDE from the musicians and other artists performing

   at the Amphitheater and prevent such artists and HARBOURSIDE from engaging in protected

   speech;

                    (g)     damage the goodwill HARBOURSIDE had engendered in the Harbourside

   Place brand; and

                    (h)     pass on the TOWN’s expenses to HARBOURSIDE.

             307.    Code § 8-29(a) violates Art. I, § 18, Fla. Const. of 1968 by allowing the Special

    Magistrate to award the TOWN prevailing party attorneys’ fees without express authority

    conferred by law.

             308.    Ordinance No. 9-18 violates procedural due process under the United States and

    Florida Constitutions by allowing the TOWN to deprive property owners of the right to apply

    for development permits and orders and special event permits without notice and opportunity to

    be heard.

             309.    In taking the retaliatory actions alleged in paragraphs 169 through 214, the

    TOWN treated HARBOURSIDE differently than it has or would have treated similarly situated

    property owners.

                                                          -97-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 99 of
                                      109


            310.    The TOWN’s retaliatory actions alleged in paragraphs 169 through 214 are

    arbitrary and capricious, and evidence no consistent, legitimate policy with regard to outdoor

    live musical events or other activities at Harbourside Place.

            311.    The TOWN’s retaliatory actions alleged in paragraphs 169 through 214

    constitute TOWN policy or custom with respect to HARBOURSIDE in furtherance of its

    retaliatory intent.

            312.    The TOWN’s retaliatory actions alleged in paragraphs 169 through 214 would

    likely deter a person of ordinary firmness from the exercise of First Amendment rights.

            313.    At all times, the TOWN’s retaliatory actions alleged in paragraphs 169 through

    214 were carried out by the Town Council, or by a member of the TOWN staff or a TOWN

    officer vested with final policymaking authority on behalf of the TOWN.

            314.    The TOWN’s retaliatory actions alleged in paragraphs 169 through 214

    adversely affected protected speech and caused HARBOURSIDE to suffer damages.

            315.    The TOWN’s retaliatory actions alleged in paragraphs 169 through 214

    demonstrate a pattern of retaliation and antagonism, the nature and timing of which has directly

    caused an adverse effect on HARBOURSIDE’S ability to engage in protected speech.

           WHEREFORE, HARBOURSIDE PLACE, LLC respectfully requests that this Court

   enter a judgment:

           (a)     awarding damages;

           (b)     awarding attorneys’ fees and costs pursuant to 42 U.S.C. §1988(b), and

           (c)     awarding such other and further supplemental relief to HARBOURSIDE as may

                   be just and proper.

                                                         -98-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 100 of
                                      109


      COUNT VIII –INVERSE CONDEMNATION PURSUANT TO 42 U.S.C. §1983 AND
               ARTICLE X, § 6(A) OF THE FLORIDA CONSTITUTION

            316.    The allegations set forth in paragraphs 1 through 235 are re-alleged and

    incorporated as if fully set forth herein.

            317.    This is a claim for inverse condemnation under the Fifth and Fourteenth

    Amendments to the United States Constitution pursuant to 42 U.S.C. §1983 and Article X, §

    6(A) of the Florida Constitution.

            318.    As designed, intended and developed, regular outdoor live musical performances

    and other routine events at the Amphitheater drives necessary foot traffic to Harbourside Place.

    The retail components of Harbourside Place rely upon this foot traffic to make their business

    sustainable. The TOWN’s adoption of Ordinance 1-16 and Ordinance 14-20 and application to

    HARBOURSIDE eliminated HARBOURSIDE’s right to host regular outdoor live musical

    performances and other routine events in accordance with HARBOURSIDE’s Events Program

    Schedule, which originally allowed several events per week. Now HARBOURSIDE is left with

    a total of 16 events per year.

            319.    HARBOURSIDE’s ability to host outdoor live musical performances at its

    Amphitheater regularly consistent with its Events Program Schedule does not create a nuisance

    and is not injurious to the health, safety and morals of the community.

            320.    Instead, the TOWN’s Ordinance 1-16, as applied to HARBOURSIDE, creates a

    benefit for the owners and residents of Water’s Edge, the cost of which the TOWN has imposed

    on HARBOURSIDE by taking HARBOURSIDE’s right to regularly host outdoor live musical

    performances at its Amphitheater consistent with its Events Program Schedule.


                                                         -99-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 101 of
                                      109


           321.    The TOWN’s adoption of Ordinance 1-16 and Ordinance 14-20 and the manner

    in which the TOWN has applied Ordinance 1-16 to HARBOURSIDE constitutes a non-

    categorical regulatory taking of property because it imposes a severe burden on

    HARBOURSIDE’s property rights.

           322.    The Takings Clause of the Fifth Amendment provides that private property shall

    not “be taken for public use, without just compensation.” U.S. Const. Amend. V.

           323.    The Takings Clause “is designed not to limit the governmental interference with

    property rights per se, but rather to secure compensation in the event of otherwise proper

    interference amounting to a taking.” Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 536–37

    (2005) (quoting First English Evangelical Lutheran Church of Glendale v. County of Los

    Angeles, 482 U.S. 304, 315 (1987)

           324.    Under the framework articulated by the Supreme Court in Penn Central Transp.

    Co. v. New York City, 438 U.S. 104 (1978), Ordinance 1-16, as applied to HARBOURSIDE

    constitutes a taking based upon “the magnitude of [Ordinance 1-16’s] economic impact and the

    degree to which [Ordinance 1-16] interferes with legitimate property interests.”

           325.    The Supreme Court’s analysis in Penn Central sets forth the framework for

    assessing whether government action is considered a regulatory taking, identifying “several

    factors that have particular significance.”

           326.    The court looks to three factors when analyzing a taking: (1) “[t]he economic

    impact of the regulation on the claimant,” (2) “the extent to which the regulation has interfered

    with distinct investment-backed expectations,” and (3) “the character of the governmental

    action,” Penn Cent., 438 U.S. at 124, 98 S.Ct. 2646. While these factors provide “important

                                                       -100-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 102 of
                                      109


    guideposts,” “[t]he Takings Clause requires careful examination and weighing of all the

    relevant circumstances.” Palazzolo v. Rhode Island, 533 U.S. 606, 634, 636, 121 S.Ct. 2448

    (O'Connor, J., concurring).

           327.      Even if the regulation falls short of eliminating all economically beneficial use, a

    taking nonetheless may have occurred. Palazzolo, 533 U.S. 606 at 617.

           328.      As a result of the TOWN’s actions, it has become necessary for

    HARBOURSIDE to retain the services of the undersigned attorneys, as well as other experts to

    represent them in this action, and the TOWN has agreed and obligated itself to pay reasonable

    fees and costs, for which reimbursement is sought in this action.

           329.      The    TOWN’s        adoption     of    Ordinance      1-16    and    its      application   to

    HARBOURSIDE:

                 a. permanently deprives HARBOURSIDE of the beneficial enjoyment and use of

                    their respective properties;

                 b. constitute a taking of property, for which compensation is mandated by Article X,

                    Section 6(A), Constitution of the State of Florida and the Fifth and Fourteenth

                    Amendment to the United States Constitution;

                 c. are in effect an appropriation of HARBOURSIDE's respective property rights for

                    the benefit of the public at large, without payment of compensation to

                    HARBOURSIDE

          WHEREFORE, HARBOURSIDE PLACE LLC respectfully requests that this Court:

           (a)       Declare that Harbourside Place, as developed by HARBOURSIDE, has been

    taken by the TOWN, without payment of compensation due to HARBOURSIDE, in violation of

                                                         -101-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 103 of
                                      109


    the Fifth and Fourteenth Amendments to the United States Constitution and/or Article X, § 6(A)

    of the Florida Constitution;

            (b)    Declare that HARBOURSIDE is entitled to payment of full compensation for the

    taking of its property including, without limitation, the value of the lands taken, the damages

    caused to the remainder, together with any special damages which may hereafter become

    apparent;

            (c)    Empanel a jury of 12 persons to try the issues of full compensation and award the

            same to HARBOURSIDE;

            (d)    Award reasonable costs of these proceedings, including reasonable attorney's fees

            and interest, pre-judgment and post-judgment; and

            (e)    Award such other relief as may be proper.



            330.    The allegations set forth in paragraphs 1 through 234 are re-alleged and

    incorporated as if fully set forth herein.

            331.    This is a claim of violation of the First Amendment by the TOWN based upon its

    retaliation against HARBOURSIDE for HARBOURSIDE’s exercise of its right to petition the

    government for redress pursuant to 42 U.S.C. §1983.

         COUNT IX – 42 U.S.C. §1983 – VIOLATION OF FIRST AMENDMENT
     CHAPTER 27, ARTICLE IV AND ORDINANCE 14-20 IMPOSE UNLAWFUL PRIOR
         RESTRAINTS ON FIRST AMENDMENT-PROTECTED EXPRESSION

            332.    The allegations set forth in paragraphs 1 through 235 are re-alleged and

    incorporated as if fully set forth herein.



                                                        -102-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 104 of
                                      109


           333.    This is a claim of violation of the First Amendment by the TOWN pursuant to 42

    U.S.C. §1983, based upon prior restraints on First Amendment-protected expression imposed by

    Chapter 27, Article IV of the Code and Ordinance 14-20, both facially and as-applied.

           334.    Chapter 27, Article IV of the Code requires Town issuance of special event

    permits for uses or activities that are temporary in nature and not otherwise provided for by

    these zoning regulations. A special event permit is required before a temporary use or activity

    may occur.

           335.    Under Table 1 appended to Chapter 27, Article IV, special event permits are

    required before hosting uses and activities that involve First Amendment-protected expression,

    including: art shows, community events, career/job fairs, food exposition, outdoor film,

    theatrical or musical production or concert, outdoor fundraising events and outdoor religious

    ceremonies.

           336.    Code § 27-370(a) sets forth criteria to be used in determining whether to issue a

    special event permit and whether to condition a special event permit.

           337.    Code § 27-370(b) sets forth the types of conditions that may be imposed in a

    special event permit.

           338.    With respect to the sound:

                  (a)       Code § 27-370(b)(2) allows the permitting official to impose “[n]oise

   limitations more restrictive than the present Code may be imposed for the benefit of surrounding

   uses.” The reference to noise limitations existing in the Code refers to the Sound Ordinance.

                  (b)       Code § 27-370(b)(12) allows the permitting official to impose “[a]ny other

   applicable conditions to ensure a specific use does not create a nuisance.”

                                                       -103-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 105 of
                                      109


              339.   Code § 27-370(b)(2) and (12) vest unbridled discretion in the permitting official

    to impose conditions on special event permits governing First-Amendment protected expression

    like live music and theater.

              340.   Under Table 2 appended to Chapter 27, Article IV, limits the number of special

    event permits that a non-residential property may have.

              341.   Chapter 27, Article IV arbitrarily limits special event permits and allows the

    Town to condition special event permits it issues without regard to legitimate zoning concerns

    or community standards traditionally contextualize permissible limits on sound.

              342.   The Town has used and continues to use its authority under Code § 27-370(a) to

    deny HARBOURSIDE’s applications for special event permits arbitrarily.

              343.   The Town has used and continues to use its authority under Code § 27-370(b)(2)

    and (12) to place conditions on HARBOURSIDE’s First Amendment-protected expression,

    including outdoor live music and movies, that go beyond the criteria set forth in Code § 27-

    370(a).

              344.   If HARBOURSIDE wishes to host more events involving First Amendment-

    protected expression than allowed under Chapter 27, Article IV, Table 2, then HARBOURSIDE

    may seek outdoor venue approval under Ordinance 14-20.

              345.   Ordinance 14-20 either rescinds or changes the conditions of HARBOURSIDE’s

    existing outdoor venue approval granted by Resolution No. 2-13. In either case,

              346.   As with Ordinance 1-16, the Town adopted Ordinance 14-20 to target

    HARBOURSIDE knowing that HARBOURSIDE’s Amphitheater cannot meet Ordinance 14-

    20’s requirements for outdoor venue approval.

                                                         -104-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 106 of
                                      109


           347.    Among other requirements for outdoor venue approval, Ordinance 14-20

    requires HARBOURSIDE to:

                  (a)     Provide a site plan illustrating the means and methods the property owner

   will implement to minimize the projection of sound beyond the outdoor venue’s upland property

   line to the upland property line of adjacent properties

                  (b)     demonstrate that the sound levels from the outdoor venue do not exceed

   the decibel levels for the zoning district in which Harbourside Place is located and the decibel

   levels established at the property line for Water’s Edge; and

                  (c)     operate so as not to exceed the sound levels from the outdoor venue do not

   exceed the decibel levels for the zoning district in which Harbourside Place is located and the

   decibel levels established at the property line for Water’s Edge.

           348.    Ordinance 14-20 also provides the Town Council authority to limit the frequency

    of events set forth in an outdoor venue’s Event Program Schedule to “ensure the public’s safety

    at the outdoor venue.”

           349.    Based upon the dissipation of sound over distance, for outdoor venue approval,

    Ordinance 14-20 requires HARBOURSIDE to demonstrate the ability to comply and operate

    under a sound level standard that is half as loud as the standard set forth in Ordinance 14-20

    constituting a nuisance to sound receiving properties.

           350.    For the reasons stated in paragraphs 346-347, Ordinance 14-20 vests unbridled

    discretion in the Town Council to deny outdoor venue approval.

           351.    Because Chapter 27, Article IV and Ordinance 14-20 require a property owner

    wishing to engage in First Amendment-protected expression prior to engaging in such

                                                       -105-

                      O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                   t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 107 of
                                      109


    expression, Chapter 27, Article IV and Ordinance 14-20 constitute prior restraints on First

    Amendment-protected expression

           352.    Because Chapter 27, Article IV and Ordinance 14-20 vest unbridled discretion in

    the permitting official(s) charged with implementing the prior restraints they impose, Chapter

    27, Article IV and Ordinance 14-20 constitute unconstitutional prior restraints on First

    Amendment-protected expression.

           353.    Chapter 27, Article IV and Ordinance 14-20 were adopted by the Town Council

    as the policy of the TOWN.

           354.    Music, as a form of expression and communication, is protected under the First

    Amendment. Music is created by the playing of musical instruments. This protection extends

    to amplified music.

           355.    The musical performances at the Amphitheater constitute protected expression

    under the First and Fourteenth Amendments, as well as under Article 1, Section 4 of the Florida

    Constitution; the TOWN’s interference with, and prior restraint of, those activities on

    HARBOURSIDE’s private property also raise Fifth Amendment concerns.

           356.    Prior    restraints    on    speech    bear    a    heavy     presumption       against   their

    constitutionality.    The settled rule is that a system of prior restraint avoids constitutional

    infirmity only if it takes place under procedural safeguards designed to obviate the dangers of a

    censorship system. No such procedural safeguards exist in the TOWN’s Code of Ordinances.

           357.    The use of the phrase “upland property line” in Ordinance 14-20 is

    unconstitutionally vague and specifically directed at HARBOURSIDE.



                                                         -106-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 108 of
                                      109


           358.    Government restrictions on speech based upon the content of the message are

    presumptively unconstitutional and are subject to a higher level of scrutiny as a result. Because

    the TOWN's special event permits impose content-based restrictions on their face, those

    provisions can stand only if they survive strict scrutiny, which requires the TOWN to show that

    the restriction furthers a compelling interest and is narrowly tailored to achieve that interest.

           359.    The TOWN’s conduct has deprived, and continues to deprive, HARBOURSIDE

    of rights, privileges or immunities secured by the Constitution or laws of the United States.

           360.    WHEREFORE, HARBOURSIDE PLACE, LLC respectfully requests that this

    Court enter a judgment:

                  (a)       declaring that on its face Chapter 27, Article IV, in whole or in part,

   imposes unlawful prior restraints on First Amendment-protected expression;

                  (b)       declaring that as applied to HARBOURSIDE Chapter 27, Article IV, in

   whole or in part, imposes unlawful prior restraints on First Amendment-protected expression;

                  (c)       declaring that Ordinance 14-20’s outdoor venue approval requirements, in

   whole or in part, impose unlawful prior restraints on First Amendment-protected expression if

   Ordinance 14-20 rescinds or modifies the conditions of HARBOURSIDE’s existing outdoor

   venue approval;

                  (d)       granting injunctive relief;

                  (e)       awarding damages;

                  (f)       awarding attorneys’ fees and costs pursuant to 42 U.S.C. §1988(b), and

                  (g)       awarding such other and further supplemental relief to HARBOURSIDE

   as may be just and proper.

                                                         -107-

                        O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                     t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
Case 9:16-cv-80170-KAM Document 206-1 Entered on FLSD Docket 08/24/2020 Page 109 of
                                      109


                                                              Respectfully submitted,

                                                              BERGER SINGERMAN LLP
                                                              Attorneys for Plaintiff
                                                              One Town Center Road, Suite 301
                                                              Boca Raton, FL 33486
                                                              Telephone: 561-241-9500
                                                              Facsimile: 561-998-0028


                                                              By:_/s/ Geoffrey Lottenberg___________
                                                                     Mitchell W. Berger
                                                                     Florida Bar No. 311340
                                                                     mberger@bergersingerman.com
                                                                     Anthony J. Carriuolo
                                                                     Florida Bar No. 434541
                                                                     acarriuolo@bergersingerman.com
                                                                     Paul S. Figg
                                                                     Florida Bar No. 736619
                                                                     pfigg@bergersingerman.com
                                                                     Geoffrey Lottenberg
                                                                     Florida Bar No. 56240
                                                                     glottenberg@bergersingerman.com




                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

   24th day of August 2020, by electronic transmission through the Court’s CM/ECF system upon

   all parties authorized to receive electronic notice in this case.



                                                     By:     /s/ Geoffrey Lottenberg
                                                              Geoffrey Lottenberg




                                                        -108-

                       O n e T o w n C e n t e r R o a d | Suite 301 | Boca Raton, Florida 33486
                    t: 561-241-9500 | f: 561-998-0028 | WWW.BERGERSINGERMAN.COM
